 



 

Exhibit 10.2

 

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

 

By

 

INTERNAP CORPORATION,
as Borrower,

 

and

 

THE GUARANTORS PARTY HERETO,
as Pledgors,

 

and

 

JEFFERIES FINANCE LLC,
as Collateral Agent

 

Dated as of April 6, 2017

 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page(s)       ARTICLE I DEFINITIONS AND INTERPRETATION 2



      Section 1.1 Definitions 2       Section 1.2 Interpretation 11      
Section 1.3 Resolution of Drafting Ambiguities 11       Section 1.4 Perfection
Certificate 12



      ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS 12

 

      Section 2.1 Grant of Security Interest 12       Section 2.2 Filings 13



      ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL
14



      Section 3.1 Delivery of Certificated Securities Collateral 14      
Section 3.2 Perfection of Uncertificated Securities Collateral 15       Section
3.3 Financing Statements and Other Filings; Maintenance of Perfected Security
Interest 15       Section 3.4 Other Actions 16       Section 3.5 Joinder of
Additional Pledgors 20       Section 3.6 Supplements; Further Assurances 20



      ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS 21



      Section 4.1 Title 21       Section 4.2 Validity of Security Interest 22  
    Section 4.3 Pledgor Defense of Claims;  Transferability of Collateral 22    
  Section 4.4 Other Financing Statements 22       Section 4.5 Chief Executive
Office; Change of Name; Jurisdiction of Organization, etc 22       Section 4.6
Location of Inventory and Equipment 24       Section 4.7 Corporate Names; Prior
Transactions 24       Section 4.8 Due Authorization and Issuance 24      
Section 4.9 Consents, etc 24       Section 4.10 Collateral 25       Section 4.11
Insurance 25       Section 4.12 Intellectual Property 25

 

i

 

 

Section 4.13 Payment of Taxes; Compliance with Legal Requirements; Contesting
Liens; Charges 27       Section 4.14 Access to Collateral, Books and Records;
Other Information 27

 

ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL 28

 

Section 5.1 Pledge of Additional Securities Collateral 28       Section 5.2
Voting Rights; Distributions; etc 28       Section 5.3 Default 29       Section
5.4 Certain Agreements of Pledgors as Issuers and Holders of Equity Interests 29

 

ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL 30

 

Section 6.1 Grant of License 30       Section 6.2 Registration 30       Section
6.3 Protection of Collateral Agent’s Security 30

 

ARTICLE VII CERTAIN PROVISIONS CONCERNING ACCOUNTS 33

 

Section 7.1 Special Representation and Warranties 33       Section 7.2
Maintenance of Records 33       Section 7.3 Legend 34       Section 7.4
Modification of Terms, etc         Section 7.5 Collection  

 

ARTICLE VIII TRANSFERS 34

 

Section 8.1 Transfers of Collateral 34

 

ARTICLE IX REMEDIES 34

 

Section 9.1 Remedies 34       Section 9.2 Notice of Sale 37       Section 9.3
Waiver of Notice and Claims; Other Waivers; Marshalling 37       Section 9.4
Standards for Exercising Rights and Remedies 38       Section 9.5 No Waiver;
Cumulative Remedies 40       Section 9.6 Certain Additional Actions Regarding
Intellectual Property 40

 

ARTICLE X PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS; APPLICATION
OF PROCEEDS 41

 

Section 10.1 Proceeds of Casualty Events and Collateral Dispositions 41      
Section 10.2 Application of Proceeds 41

 

ii

 

 

ARTICLE XI MISCELLANEOUS 41

 

Section 11.1 Concerning Collateral Agent 41       Section 11.2 Collateral Agent
May Perform; Collateral Agent Appointed Attorney-in-Fact 42       Section 11.3
Continuing Security Interest; Assignment 43       Section 11.4 Termination;
Release; Reinstatement 43       Section 11.5 Modification in Writing 43      
Section 11.6 Notices 43       Section 11.7 Governing Law, Consent to
Jurisdiction and Service of Process; Waiver of Jury Trial 44       Section 11.8
Severability of Provisions 45       Section 11.9 Execution in Counterparts 45  
    Section 11.10 Business Days 45       Section 11.11 Waiver of Stay 46      
Section 11.12 No Credit for Payment of Taxes or Imposition 46       Section
11.13 No Claims Against Collateral Agent 46       Section 11.14 No Release 46  
    Section 11.15 Overdue Amounts 47       Section 11.16 Obligations Absolute 47

 

SCHEDULES   Schedule 1 Filings, Registrations and Recordings     EXHIBITS      
Exhibit 1 Form of Issuer’s Acknowledgment Exhibit 2 Form of Pledge Amendment
Exhibit 3 Form of Joinder Agreement Exhibit 4 Form of Copyright Security
Agreement Exhibit 5 Form of Patent Security Agreement Exhibit 6 Form of
Trademark Security Agreement

 

iii

 

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of April 6, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”), made by Internap
Corporation, a Delaware corporation (“Borrower”), and the Subsidiaries of
Borrower from time to time party hereto by execution of this Agreement or
otherwise by execution of a Joinder Agreement (the “Guarantors”) (Borrower,
together with the Guarantors, as pledgors, assignors and debtors and together
with any successors, the “Pledgors,” and each, a “Pledgor”), in favor of
Jefferies Finance LLC, in its capacity as collateral agent pursuant to the
Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).

 

R E C I T A L S:

 

A.       Borrower, the Guarantors, the Collateral Agent, the lending
institutions from time to time party thereto, as lenders (the “Lenders”) and the
other parties thereto have entered into that certain Credit Agreement, dated as
April 6, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.       The Guarantors have, pursuant to the Credit Agreement, unconditionally
guaranteed the Secured Obligations.

 

C.       Each Pledgor will receive substantial benefits from the execution,
delivery and performance of the Secured Obligations under the Credit Agreement
and the other Loan Documents and is, therefore, willing to enter into this
Agreement.

 

D.       Each Pledgor is, or as to Collateral acquired by such Pledgor after the
date hereof, will be, the legal and/or beneficial owner of the Collateral
pledged by it hereunder.

 

E.       This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations.

 

F.        It is a condition to the obligations of the Lenders to make the Loans
under the Credit Agreement and the Secured Parties to provide the other Secured
Obligations  that each Pledgor executes and delivers the applicable Loan
Documents, including this Agreement.

 

A G R E E M E N T:

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

 

 1 

 

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.1      Definitions.

 

(a)       Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC have the meanings
assigned to them in the UCC.

 

(b)       Terms used but not otherwise defined herein that are defined in the
Credit Agreement have the meanings given to them in the Credit Agreement.  In
addition, the following terms shall have the following meanings:

 

“Additional Pledged Interests” means, collectively, with respect to each
Pledgor, (a) all options, warrants, rights, agreements, additional membership,
partnership or other Equity Interests of whatever class of any issuer of Initial
Pledged Interests or any Equity Interest in any such issuer, together with all
rights, privileges, authority and powers of such Pledgor relating to such
interests in each such issuer or under any Organizational Document of any such
issuer, and the certificates, instruments and agreements representing such
membership, partnership or other Equity Interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such membership, partnership or other Equity Interests from time
to time acquired by such Pledgor in any manner and (b) all membership,
partnership or other Equity Interests, as applicable, of each limited liability
company, partnership or other entity (other than a corporation) hereafter
acquired or formed by such Pledgor and all options, warrants, rights,
agreements, additional membership, partnership or other Equity Interests of
whatever class of such limited liability company, partnership or other entity,
together with all rights, privileges, authority and powers of such Pledgor
relating to such interests or under any Organizational Document of any such
issuer, and the certificates, instruments and agreements representing such
membership, partnership or other Equity Interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such membership, partnership or other Equity Interests, from time
to time acquired by such Pledgor in any manner.

 

“Additional Pledged Shares” means, collectively, with respect to each Pledgor,
(a) all options, warrants, rights, Equity Interests, agreements, additional
shares of capital stock of whatever class of any issuer of the Initial Pledged
Shares or any other Equity Interest in any such issuer, together with all
rights, privileges, authority and powers of such Pledgor relating to such
interests issued by any such issuer under any Organizational Document of any
such issuer, and the certificates, instruments and agreements representing such
interests and any and all interest of such Pledgor in the entries on the books
of any financial intermediary pertaining to such interests, from time to time
acquired by such Pledgor in any manner and (b) all the issued and outstanding
shares of capital stock of each corporation hereafter acquired or formed by such
Pledgor and all options, warrants, rights, agreements or additional shares of
capital stock of whatever class of such corporation, together with all rights,
privileges, authority and powers of such Pledgor relating to such shares or
under any Organizational Document of such corporation, and the certificates,
instruments and agreements representing such shares and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such shares, from time to time acquired by such Pledgor in any
manner.

 

 2 

 

 

“Agreement” has the meaning assigned to such term in the Preamble hereof.

 

“Applicable Law” means, as to any Person, any treaty, law (including the common
law), statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, Order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject, in each case whether or not
having the force of law.

 

“Bailee Letter” has the meaning assigned to such term in Section 3.4(h).  

 

“Borrower” has the meaning assigned to such term in the Preamble.

 

“Charges” means any and all property and other taxes, assessments and special
assessments, levies, fees and all other governmental charges imposed upon or
assessed against, and all claims (including any landlords’, carriers’,
mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and
warehousemen’s Liens and other charges arising by operation of law) against, all
or any portion of the Collateral.

 

“Collateral” has the meaning assigned to such term in Section 2.1.

 

“Collateral Account” means any collateral account or sub-account established by
the Collateral Agent for the purpose of serving as a collateral account under
this Agreement and all property from time to time on deposit in the Collateral
Account.

 

“Collateral Agent” has the meaning assigned to such term in the Preamble hereof.

 

“Commodity Account Control Agreement” means a commodity account control
agreement in a form that is reasonably satisfactory to the Collateral Agent.

 

“Computer Hardware” means all rights (including rights as licensee and lessee)
with respect to (a) computer and other electronic data processing hardware,
including all integrated computer systems, central processing units, memory
units, display terminals, computer elements, card readers, tape drives, hard and
soft disc drives, cables, electrical supply hardware, generators, power
equalizers, accessories, peripheral devices and other related computer hardware;
and (b) any documentation for hardware, software and firmware described in
clause (a), including flow charts, logic diagrams, manuals, specifications,
training materials, charts and pseudo codes; and all rights with respect
thereto, including any and all licenses, options, warrants, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights, renewal rights and indemnifications, and any substitutions,
replacements, additions, new versions or model conversions of any of the
foregoing.

 

“Computer Software” means all rights (including rights as licensee and lessee)
with respect to all computer software, software programs and databases designed
for use on or in connection with Computer Hardware (including source code,
object code and all related applications and data files) and including (a) all
operating system software, utilities and application programs in any form; (b)
any firmware associated with any of the foregoing; (c) any tangible embodiments
of and any documentation for the software, programs, databases and

 

 3 

 

 

firmware described in clauses (a), and (b) above, including flow charts, logic
diagrams, manuals, specifications, training materials, charts and pseudo codes;
and (d) all rights with respect to any of the foregoing, including any and all
licenses, options, warrants, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications, and any substitutions, replacements, additions, new versions
or model conversions of any of the foregoing, (e) all income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect to
any of the foregoing.

 

“Contracts” means, collectively, with respect to each Pledgor, all contracts,
agreements and grants (in each case, whether written or oral, or third party or
intercompany), to which such Pledgor is a party, and all assignments,
amendments, restatements, supplements, extensions, renewals, replacements or
modifications thereof.

 

“Control” means (a) in the case of each Deposit Account, “control,” as such term
is defined in Section 9-104 of the UCC, and (b) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC and
(c) in the case of any Commodity Contract, “control,” as such term is defined in
Section 9-106 of the UCC.

 

“Control Agreements” means, collectively, the Deposit Account Control
Agreement(s), the Securities Account Control Agreement(s) and the Commodity
Account Control Agreement(s).

 

“Copyright Security Agreement” means an agreement substantially in the form of
Exhibit 4 hereto.

 

“Copyrights” means, collectively, all works of authorship (whether or not
protected by statutory or common law copyright, whether registered or
unregistered in the United States or any other country or any political
subdivision thereof, whether published or unpublished) and all copyright
registrations and applications, together with any and all (a) tangible
embodiments of any of the foregoing, (b) rights and privileges arising under
applicable Legal Requirements with respect to the use of such copyrights,
(c) derivative works, (d) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (e) rights
corresponding thereto throughout the world and (f) rights to sue for past,
present or future infringements thereof.

 

“Credit Agreement” has the meaning assigned to such term in Recital A hereof.

 

“Deposit Account Control Agreement” means a deposit account control agreement in
a form that is reasonably satisfactory to the Collateral Agent.

 

“Deposit Accounts” means, collectively, with respect to each Pledgor, (a) all
“deposit accounts” as such term is defined in the UCC, each Collateral Account
and all accounts and sub-accounts relating to any of the foregoing accounts and
(b) all cash, funds, checks, notes and instruments from time to time on deposit
in any of the accounts or sub-accounts described in clause (a) of this
definition.

 

 4 

 

 

“Distributions” means, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

 

“Excluded Accounts” means, as to any Pledgor, all Deposit Accounts or Securities
Accounts that are used solely to hold Trust Funds.

 

“Excluded Property” means the following property of any Pledgor, whether now
owned or hereafter acquired or arising:

 

(1)       any governmental licenses or state, foreign or local franchises,
charters and authorizations (A) that prohibits or requires the consent of any
Person other than Borrower or any of its controlled Affiliates as a condition to
the creation by any Pledgor of a Lien on any right, title or interest in
licenses, franchises, charters or authorizations or (B) to the extent that any
Legal Requirement applicable thereto prohibits the creation of a Lien thereon,
but only, with respect to the prohibition in (A) and (B), to the extent, and for
as long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Legal Requirement;

 

(2)       any lease, license or any similar contract or agreement entered into
by any Pledgor or any property owned by any Pledgor that is subject to a
Purchase Money Obligation or a Capital Lease Obligation permitted to be incurred
pursuant to the provisions of the Credit Agreement if and for so long as, but
only for so long as and solely to the extent that, a grant of a security
interest therein would (A) violate or invalidate such lease, license or similar
contract or agreement or Purchase Money Obligation or Capital Lease Obligation
or (B) create a right of termination in favor of any other party thereto (other
than Borrower or a Pledgor), but only, with respect to the prohibition in (A)
and (B), to the extent, and for as long as, such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the UCC or any
other Legal Requirement); provided that each Pledgor shall, and shall cause each
of its Subsidiaries to, make all commercially reasonable efforts to prevent any
lease, license or other similar contract or agreement from constituting Excluded
Property under this clause (2);

 

(3)       intent-to-use trademark applications prior to the filing of a
“statement of use” with respect thereto, to the extent and for so long as
creation by any Pledgor of a security interest therein would result in the
abandonment, invalidation or unenforceability thereof;

 

(4)       Motor Vehicles and other goods subject to certificates of title or
certificates of ownership to the extent that a security interest therein cannot
be perfected solely by filing a UCC-1 financing statement or similar instrument
in the office of the secretary of state (or equivalent filing office) of the
applicable Pledgor’s jurisdiction of organization or principal place of
business;

 

(5)       Trust Funds and any Excluded Accounts;

 

 5 

 

 

(6)       (a) voting Equity Interests in excess of 65% of all outstanding voting
Equity Interests of (i) any Foreign Subsidiary that is a controlled foreign
corporation (within the meaning of Section 957(a) of the Internal Revenue Code)
or (ii) any Subsidiary that owns no material assets other than the Equity
Interests of any Foreign Subsidiary that is a controlled foreign corporation
(within the meaning of Section 957(a) of the Internal Revenue Code), (b) any
Equity Interests of a Foreign Subsidiary that is an Immaterial Subsidiary, (c)
any Equity Interests of any direct or indirect Subsidiary of a Foreign
Subsidiary that is a controlled foreign corporation (within the meaning of
Section 957(a) of the Internal Revenue Code), (d) margin stock (within the
meaning of Regulation U), (e) any captive insurance company, and (f) any special
purpose entity formed pursuant to a transaction not prohibited by the Credit
Agreement;

 

(7)       any Excluded Regulatory Collateral;

 

(8)       pledges and security interests prohibited by applicable law, rule,
regulation or contractual obligation (with respect to any such contractual
obligation binding on such assets to the extent in existence on the Closing Date
or on the date of acquisition thereof and not entered into in contemplation
thereof, other than in connection with the incurrence of Capital Lease
Obligations or Purchase Money Obligations  expressly permitted under the Credit
Agreement, in each case, to the extent limited to the property that is the
subject thereof and the proceeds thereof), or which would require governmental
(including regulatory) consent, approval, license or authorization to be
pledged, unless such consent, approval, license or authorization has been
received, but only to the extent, and for as long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC
or any other Legal Requirement);

 

(9)       interests (including, without limitation, Equity Interests) in
partnerships, joint ventures and Person that is not a Wholly Owned Subsidiary of
a Pledgor, in each case, that are expressly permitted under the Credit
Agreement, that cannot be pledged without the consent of one or more bona fide
third parties (other than any Company and/or their respective subsidiaries) or
not permitted by the terms of such Person’s organizational or joint venture
documents or shareholder agreements (so long as such prohibition did not arise
in contemplation of the acquisition or formation thereof), after giving effect
to the applicable anti-assignment provisions of the UCC or any other applicable
Legal Requirement and after the applicable Pledgor’s use of commercially
reasonable efforts to prevent such interests from constituting Excluded Property
under this clause (9);

 

(10)     Real Property owned in fee by any Pledgor that, together with any
improvements thereon (other than any Excluded Property), has a Fair Market Value
on the later of the Closing Date or the date of acquisition thereof,
individually not in excess of $2,500,000 (unless such Property is already
mortgaged to a third party to the extent permitted by Section 6.02(i) of the
Credit Agreement);

 

(11)     leasehold interests in Real Property leased by any Pledgor (other than
leasehold interests in respect of “company-controlled” data centers (unless (x)
the Collateral Agent otherwise consents or the applicable Pledgor shall have
used all commercially reasonable efforts to obtain, but failed to obtain, a
Mortgage on such leasehold interests or (y) the subject Property is already
mortgaged to a third party to the extent permitted by Section 6.02(i) of the
Credit Agreement)); and

 

 6 

 

 

(12)     those assets as to which the Collateral Agent and the Borrower
reasonably agree in writing that any or all of the cost, difficulty, burden or
consequence of obtaining a security interest in or perfection thereof is
excessive in relation to the benefit to the Secured Parties of the security to
be afforded thereby;

 

provided that notwithstanding anything to the contrary contained in clauses (1)
through (12) above to the contrary, Excluded Property shall not include any
Proceeds of Property described in clauses (1) through (12) above (except to the
extent itself constituting Excluded Property); provided, further, that at such
time as any of the foregoing Property no longer constitutes Excluded Property
(including, in the case of Excluded Regulatory Collateral, at such time as the
approval of the applicable Governmental Authority has been obtained), such
Property shall immediately and automatically constitute Collateral and a Lien on
and security interest in and to all of the right, title and interest of the
applicable Pledgor in, to and under such Property shall immediately attach
thereto as provided herein.

 

“Excluded Regulatory Collateral” means any rights or interests now held or
hereafter acquired by any Pledgor in any Regulatory License or other franchise,
license, certificate, authorization, registration, permit or operating right
authorizing or relating to such Pledgor’s business, including, without
limitation, those issued by the FCC, or any PUC or Governmental Authority,
solely to the extent the grant by such Pledgor of a security interest in such
assets is prohibited by applicable Legal Requirements as a result of the
inability to obtain the approval of the applicable Governmental Authority.

 

“General Intangibles” means, collectively, with respect to each Pledgor, all
“general intangibles,” as such term is defined in the UCC, now owned or
hereafter acquired by such Pledgor and, in any event, shall include (a) all of
such Pledgor’s rights, title and interest in, to and under all insurance
policies and coverages and Contracts, (b) all of such Pledgor’s interest in
know-how and warranties relating to any of the Collateral or any Mortgaged
Property, (c) any and all other rights, claims, choses-in-action and causes of
action of such Pledgor against any other Person and the benefits of any and all
collateral or other security given by any other Person in connection therewith,
(d) all guarantees, endorsements and indemnifications on, or of, any of the
Collateral or any Mortgaged Property, (e) all of such Pledgor’s interest in
lists, books, records, correspondence, ledgers, printouts, files (whether in
printed form or stored electronically), tapes and other papers or materials
containing information relating to any of the Collateral or any Mortgaged
Property, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Collateral or any Mortgaged Property and all media in which or on
which any of the information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (f) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
of any Governmental Authority (or any Person acting on behalf of a Governmental
Authority) now or hereafter acquired or held by such Pledgor pertaining to
operations now or hereafter conducted by such Pledgor or any of the Collateral
or any Mortgaged Property, including building permits, certificates of
occupancy, environmental

 

 7 

 

 

certificates, industrial permits or licenses and certificates of operation, and
(g) all rights to reserves, payment intangibles, deferred payments, deposits,
refunds, indemnification of claims to the extent the foregoing relate to any
Collateral or any Mortgaged Property and claims for tax or other refunds against
any Governmental Authority relating to any Collateral or any Mortgaged Property.

 

“Goodwill” means, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including (a) all goodwill connected with
the use of and symbolized by any Intellectual Property Collateral in which such
Pledgor has any interest, (b) all of Pledgor’s interest in know-how, trade
secrets, customer and supplier lists, proprietary information, inventions,
methods, plans, policies, procedures, formulae, descriptions, compositions,
technical data, drawings, specifications, name plates, catalogs, confidential
information and the right to limit the use or disclosure thereof by any Person,
pricing and cost information, business and marketing plans and proposals,
consulting agreements, engineering contracts and such other assets which relate
to such goodwill and (c) all product lines of such Pledgor’s business.

 

“Guarantors” has the meaning assigned to such term in the Preamble hereof.

 

“Initial Pledged Interests” means, with respect to each Pledgor, all membership,
partnership or other Equity Interests (other than in a corporation), as
applicable, in each issuer described on Schedule 6 to the Perfection Certificate
(other than Borrower), together with all rights, privileges, authority and
powers of such Pledgor in and to each such issuer or under any Organizational
Document of each such issuer, and the certificates, instruments and agreements
representing such membership, partnership or other Equity Interests and any and
all interests of such Pledgor in the entries on the books of any financial
intermediary pertaining to such membership, partnership or other Equity
Interests; provided that no Excluded Property shall constitute Initial Pledged
Interests.

 

“Initial Pledged Shares” means, collectively, with respect to each Pledgor, the
issued and outstanding shares of capital stock in each issuer that is a
corporation described on Schedule 6 to the Perfection Certificate (other than
Borrower), together with all rights, privileges, authority and powers of such
Pledgor relating to such shares of capital stock in each such issuer or under
any Organizational Document of each such issuer, and the certificates,
instruments and agreements representing such shares of capital stock and any and
all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to the Initial Pledged Shares; provided that no Excluded
Property shall constitute Initial Pledged Shares.

 

“Instruments” means, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

 

“Intellectual Property Collateral” means, collectively, all (i) Patents,
Trademarks, Copyrights, Computer Software and Trade Secrets now owned or
hereafter created or acquired by or assigned to such Pledgor, including, without
limitation, the Patents, Trademarks (including Internet domain names) and
Copyrights that are Registered and listed on Schedule 8 to the Perfection
Certificate, (ii) License Agreements to which any Pledgor is now or hereafter

 

 8 

 

 

becomes a party or beneficiary, including, without limitation, the License
Agreements listed on Schedule 8 to the Perfection Certificate and (iii)
Goodwill.

 

“Intercompany Notes” means, with respect to each Pledgor, the Intercompany Note,
all other intercompany notes listed on Schedule 7 to the Perfection Certificate
and any intercompany notes hereafter acquired by such Pledgor, and all
certificates, instruments or agreements evidencing any intercompany note and
such other intercompany notes, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.

 

“Investment Property” means any Security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit 3
hereto.

 

“Lenders” has the meaning assigned to such term in Recital A hereof.

 

“License Agreements” means, collectively, all agreements, permits, consents,
orders, franchises and covenants not to sue relating to the license,
development, use or disclosure of any Patent, Trademark, Copyright or Trade
Secret, together with any and all (a) renewals, extensions, supplements and
amendments thereof, (b) income, fees, royalties, damages, claims and payments
now and hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, (c) rights to sue for past, present or future infringements
or violations thereof and (d) other rights to use, exploit or practice any or
all of the Patents, Trademarks, Copyrights or Trade Secrets.

 

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

 

“Patent Security Agreement” means an agreement substantially in the form of
Exhibit 5 hereto.

 

“Patents” means, collectively, all patents, patent applications, utility models
and statutory invention registrations (whether established or registered or
recorded in the United States or any other country or any political subdivision
thereof), together with any and all (a) rights and privileges arising under
applicable Legal Requirements with respect to the use of any patents, (b)
inventions and improvements described and charged therein, (c) reissues,
divisions, continuations, renewals, extensions, modifications and
continuations-in-part thereof, (d) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (e) rights corresponding thereto throughout the world and (f) rights to
sue for past, present or future infringements thereof.

 

“Perfection Certificate” means the perfection certificate dated as of the date
hereof, executed and delivered by each Pledgor party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate and any supplement thereto (which shall be in form and
substance reasonably acceptable to the Collateral Agent) executed

 

 9 

 

 

and delivered by the applicable Pledgor in favor of the Collateral Agent for the
benefit of the Secured Parties contemporaneously with the execution and delivery
of each Joinder Agreement executed in accordance with Section 3.5, in each case,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time by a Perfection Certificate Supplement or otherwise
in accordance with the Credit Agreement.

 

“Pledge Amendment” has the meaning assigned to such term in Section 5.1.

 

“Pledged Interests” means, collectively, the Initial Pledged Interests and the
Additional Pledged Interests; provided that no Excluded Property shall
constitute Pledged Interests.

 

“Pledged Securities” means, collectively, the Pledged Interests, the Pledged
Shares and the Successor Interests; provided that no Excluded Property shall
constitute Pledged Securities.

 

“Pledged Shares” means, collectively, the Initial Pledged Shares and the
Additional Pledged Shares; provided that no Excluded Property shall constitute
Pledged Shares.

 

“Pledgor” has the meaning assigned to such term in the preamble hereof.

 

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Authority or Internet domain name
registrar.

 

“Secured Obligations” has the meaning assigned to such term in the Credit
Agreement.

 

“Secured Parties” has the meaning assigned to such term in the Credit Agreement.

 

“Securities Account Control Agreement” means a securities account control
agreement reasonably satisfactory to the Collateral Agent.

 

“Securities Collateral” means, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions; provided that no Excluded Property
shall constitute Securities Collateral.

 

“Successor Interests” means, collectively, with respect to each Pledgor, all
shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Pledgor (unless such successor is such
Pledgor itself) formed by or resulting from any consolidation or merger in which
any Person listed on Schedule 1(a) to the Perfection Certificate is not the
surviving entity.

 

“Trade Secrets” means, collectively, (a) all know-how, trade secrets and
confidential or proprietary information, including customer and supplier lists,
proprietary information, inventions, methods, plans, policies, procedures,
formulae, descriptions, compositions, technical data, drawings, specifications,
name plates, catalogs, pricing and cost information and business and marketing
plans and proposals, (b) all tangible embodiments of any of the foregoing, (c)
the right to limit the use or disclosure of any of the foregoing by any Person,
(d) all rights and privileges arising under applicable Legal Requirements with
respect to the use of any such information, (e) income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past,

 

 10 

 

 

present or future infringements or misappropriations thereof, (f) rights
corresponding thereto throughout the world and (g) rights to sue for past,
present or future infringements thereof.

 

“Trademark Security Agreement” means an agreement substantially in the form of
Exhibit 6 hereto.

 

“Trademarks” means, collectively, all trademarks, service marks, slogans, logos,
certification marks, trade dress, uniform resource locations (URL’s), domain
names, corporate names and trade names, whether registered or unregistered, and
all registrations and applications for the foregoing (whether statutory or
common law and whether registered or unregistered in the United States or any
other country or any political subdivision thereof), together with any and all
(a) rights and privileges arising under applicable Legal Requirements with
respect to the use of any trademarks, (b) goodwill associated therewith or
symbolized thereby, (c) renewals thereof, (d) income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (e) rights corresponding thereto throughout the world and
(f) rights to sue for past, present or future infringements thereof.

 

“Transferable Record” has the meaning assigned to that term in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction.

 

“Trust Funds” means cash, Cash Equivalents and other assets comprised solely of
(a) funds used for payroll and payroll taxes and other employee benefit payments
to any Pledgor’s officers, directors, employees or consultants, and (b) all
taxes required to be collected, remitted or withheld (including, without
limitation, federal, state and foreign withholding taxes), including, without
limitation, the employer’s share thereof.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided, however, that if by reason of mandatory provisions
of applicable Legal Requirements, any or all of the attachment, perfection or
priority of the Collateral Agent’s and the other Secured Parties’ security
interest in any item or portion of the Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions relating to such
provisions.

 

Section 1.2      Interpretation.  The rules of interpretation specified in the
Credit Agreement (including Section 1.03 of the Credit Agreement) shall be
applicable to this Agreement.  

 

Section 1.3      Resolution of Drafting Ambiguities.  Each Pledgor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

 

 11 

 

 

Section 1.4      Perfection Certificate.  Each of the Persons from time to time
party hereto agrees that the Perfection Certificate and all descriptions of
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

 

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

Section 2.1      Grant of Security Interest.  As collateral security for the
prompt and complete payment and performance in full of all the Secured
Obligations, each Pledgor hereby pledges, hypothecates and grants to the
Collateral Agent for the benefit of the Secured Parties, a Lien on and security
interest in and to all of the right, title and interest of such Pledgor in, to
and under the following property, wherever located, whether now existing or
hereafter arising or acquired from time to time (collectively, the
“Collateral”):

 

(a)       all Accounts;

 

(b)       all cash and Cash Equivalents;

 

(c)       all Chattel Paper;

 

(d)       all Collateral Accounts;

 

(e)       all Commercial Tort Claims, including those described on Schedule 9 to
the Perfection Certificate;

 

(f)        all Computer Hardware;

 

(g)       all Deposit Accounts;

 

(h)       all Documents;

 

(i)        all Equipment (including Motor Vehicles) and Fixtures;

 

(j)        all General Intangibles;

 

(k)       all Goods;

 

(l)       all Instruments;

 

(m)       all Intellectual Property Collateral;

 

(n)       all Inventory;

 

(o)       all Investment Property;

 

(p)       all letters of credit and Letter-of-Credit Rights (whether or not the
letter of credit is evidenced by a writing);

 

 12 

 

 

(q)       all Securities Collateral;

 

(r)        all Supporting Obligations;

 

(s)        all insurance claims;

 

(t)        all books and records pertaining to the Collateral; and

 

(u)       to the extent not covered by clauses (a) through (t) above, all choses
in action and other personal property, whether tangible or intangible;

 

(v)       all Proceeds and products of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of, each
of the foregoing, and any and all Proceeds of any insurance, indemnity, warranty
or guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

 

Notwithstanding anything to the contrary contained in clauses (a) through (v)
above or in any other provision of any Loan Document, (x) the security interest
created by this Agreement shall not extend to, and the term “Collateral” shall
not include, any Excluded Property (but shall include the Proceeds and products
of Excluded Property and each other item set forth in clause (v) above with
respect to Excluded Property, in each case, to the extent that such Proceeds,
products and other items do not themselves constitute Excluded Property)  and
(y) the Pledgors shall from time to time at the request of the Collateral Agent
give written notice to the Collateral Agent identifying in reasonable detail any
Excluded Property and shall provide to the Collateral Agent such other
information regarding the Excluded Property as the Collateral Agent may
reasonably request.

 

Section 2.2      Filings.

 

(a)       Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file or record in any relevant jurisdiction any
initial financing statements (including fixture filings and transmitting utility
filings, as applicable), continuation statements and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement, continuation statement
or amendment relating to the Collateral, including (i) whether such Pledgor is
an organization, the type of organization and any organizational identification
number issued to such Pledgor, and (ii) in the case of a financing statement
filed as a fixture filing or a transmitting utility filing or covering
Collateral constituting minerals or the like to be extracted or timber to be
cut, a sufficient description of the real property to which such Collateral
relates. Each Pledgor agrees to provide all information described in the
immediately preceding sentence to the Collateral Agent promptly upon
request.  Such financing statements may describe the Collateral in the same
manner as described herein or may contain a description of Collateral that
describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection or priority of the security interest in the collateral granted to
the Collateral Agent in connection herewith, including, describing such property
as “all assets whether now owned or hereafter acquired” or “all personal
property whether now owned or hereafter acquired” (regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC).

 

 13 

 

 

(b)       Each Pledgor hereby ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any initial financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof.

 

(c)       Each Pledgor hereby further authorizes the Collateral Agent to file
and/or record with the United States Patent and Trademark Office, the United
States Copyright Office, any applicable successor office and any other similar
office or Governmental Authority in any other country, as applicable, this
Agreement, the Copyright Security Agreement, the Patent Security Agreement, the
Trademark Security Agreement, and any other documents determined by the
Collateral Agent in its sole discretion to be necessary, advisable or prudent
for the purpose of recording, perfecting, confirming, continuing, enforcing or
protecting the pledge and security interest or the priority thereof granted by
such Pledgor hereunder, with or without the signature of such Pledgor, and
naming such Pledgor, as debtor, and the Collateral Agent, as secured party.

 

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL

 

Section 3.1      Delivery of Certificated Securities Collateral.  Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a valid and
enforceable  perfected first priority security interest therein (subject, as to
priority, to Permitted Liens) and in the Securities Collateral and, with respect
to any certificates or agreements (if any) delivered to the Collateral Agent
representing or evidencing Pledged Securities or Distributions, such Pledgor
shall take, and shall cause the issuer to take, such action as the Collateral
Agent reasonably deems to be necessary, advisable or prudent to ensure that such
certificates shall constitute Securities (as defined in Article 8 of the
UCC).  Each Pledgor hereby agrees that all certificates, agreements or
instruments representing or evidencing Securities Collateral acquired by such
Pledgor after the date hereof shall promptly (and in any event within ten
Business Days or such longer period as may be agreed to in writing by the
Collateral Agent in its sole discretion) upon receipt thereof by such Pledgor be
delivered to and held by or on behalf of the Collateral Agent pursuant hereto
and such Pledgor shall promptly (and in any event within ten Business Days or
such longer period as may be agreed to in writing by the Collateral Agent in its
sole discretion) upon receipt thereof take, and shall cause the issuer to take,
such action as the Collateral Agent reasonably deems to be necessary, advisable
or prudent to ensure that such certificates representing or evidencing Pledged
Securities or Distributions shall constitute Securities (as defined in Article 8
of the UCC).  All certificated Securities Collateral shall be in suitable form
for transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank (including, to the extent reasonably requested
by the Collateral Agent, applicable local law instruments of transfer or
assignments in blank), all in form and substance reasonably satisfactory to the
Collateral Agent.  The Collateral Agent shall have the right, at any time upon
the occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Collateral
Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject

 

 14 

 

 

to the security interest hereunder.  In addition, the Collateral Agent shall
have the right, at any time, to exchange certificates representing or evidencing
Securities Collateral for certificates of smaller or larger denominations.

 

Section 3.2      Perfection of Uncertificated Securities Collateral.  Each
Pledgor represents and warrants that the Collateral Agent has a valid and
enforceable perfected first priority security interest (subject, as to priority,
to Permitted Liens) in all uncertificated Pledged Securities pledged by it
hereunder that are in existence on the date hereof.  Each Pledgor shall ensure
that the issuer of any membership, partnership or other Equity Interests
constituting uncertificated Pledged Securities does not issue any certificate
representing such interest or take any step to ‘opt in’ or have such
uncertificated Pledged Securities treated as “securities” within the meaning of
Section 8-102(a)(15) of the UCC without the prior written consent of the
Collateral Agent.  Each Pledgor hereby agrees that if any issuer of Pledged
Securities is organized in a jurisdiction that does not permit the use of
certificates to evidence equity ownership or any of the Pledged Securities are
at any time not evidenced by certificates of ownership, then each applicable
Pledgor shall, if the Collateral Agent deems it necessary, advisable or prudent
to perfect a first priority security interest (subject, as to priority, to
Permitted Liens) in such Pledged Securities, (i) cause such pledge to be
recorded on the equityholder register or the books of the issuer, (ii) cause the
issuer to execute and deliver to the Collateral Agent an acknowledgment of the
pledge of such Pledged Securities substantially in the form of Exhibit 1 hereto
or such other form reasonably acceptable to the Collateral Agent, execute any
customary pledge forms or other documents that the Collateral Agent reasonably
deems to be necessary, advisable or prudent to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Securities under the terms
hereof and, upon the Collateral Agent’s reasonable request, provide to the
Collateral Agent an opinion of counsel, in form and substance reasonably
satisfactory to the Collateral Agent, confirming such pledge and perfection
thereof and (iii) cause such Pledged Securities to become certificated and
delivered to the Collateral Agent in accordance with the provisions of Section
3.1.

 

Section 3.3      Financing Statements and Other Filings; Maintenance of
Perfected Security Interest.  Each Pledgor represents and warrants that the only
filings, registrations and recordings necessary to perfect the security interest
granted by each Pledgor to the Collateral Agent in respect of the Collateral
that can be perfected by filing financing statements and the Intellectual
Property Collateral are listed on Schedule 1 hereto.  All such filings,
registrations and recordings have been delivered to the Collateral Agent in
completed and, to the extent necessary or requested by the Collateral Agent,
duly executed form for filing in each applicable governmental, municipal or
other office specified on Schedule 1 hereto.  Each Pledgor agrees that at the
sole cost and expense of the Pledgors, (i) such Pledgor will maintain the
security interest created by this Agreement in the Collateral as a valid and
enforceable perfected first priority security interest (subject to Permitted
Liens) and shall defend such security interest against the claims and demands of
all Persons (other than the holders of Permitted Liens, in their capacity as
such), (ii) such Pledgor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail and (iii) at any time and from time
to time, upon the written request of the Collateral Agent, such Pledgor shall
promptly (and in any event within ten (10) Business Days or such longer period
as may be agreed to in writing by the Collateral Agent in its sole discretion)

 

 15 

 

 

and duly execute and deliver, and file and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and the rights and powers herein granted, including
the filing of any financing statements and amendments thereof, continuation
statements and other documents (including this Agreement) under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interest created hereby, the execution of one or more security documents
compatible with applicable local law and the execution and delivery of Control
Agreements, all in form reasonably satisfactory to the Collateral Agent and in
such offices (including the United States Patent and Trademark Office and the
United States Copyright Office) wherever required by or applicable under
applicable Legal Requirements to perfect (to the extent a security interest in
such Collateral may be so perfected under applicable Legal Requirements),
continue and maintain a valid, enforceable, first priority security interest
(subject to Permitted Liens) in the Collateral as provided herein and to
preserve the other rights and interests granted to the Collateral Agent
hereunder, as against third parties, with respect to the Collateral.

 

Section 3.4      Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Collateral, each Pledgor
represents and warrants and covenants as follows, in each case at such Pledgor’s
own expense, to take the following actions with respect to the following
Collateral:

 

(a)       Instruments and Tangible Chattel Paper.  As of the date hereof, each
Pledgor hereby represents and warrants that (i) no amounts individually in
excess of $250,000 or in the aggregate in excess of $500,000 payable under or in
connection with any of the Collateral are evidenced by any Instrument or
Tangible Chattel Paper other than such Instruments and Tangible Chattel Paper
listed on Schedule 7 to the Perfection Certificate, (ii) the Intercompany Note
has been properly assigned and delivered to the Collateral Agent, accompanied by
an endorsement to the Intercompany Note in the form attached thereto duly
executed in blank by each Pledgor and (iii) each such Instrument and each such
item of Tangible Chattel Paper individually in excess of $250,000 or in the
aggregate in excess of $500,000 has been properly endorsed, assigned and
delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment duly executed in blank.  If any amount individually in excess of
$250,000 or in the aggregate in excess of $500,000 then payable under or in
connection with any of the Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper, the Pledgor acquiring such Instrument or Tangible
Chattel Paper shall promptly and in any event within ten Business Days (or such
longer period as may be agreed to in writing by the Collateral Agent in its sole
discretion), endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably specify (including, to
the extent reasonably requested by the Collateral Agent, applicable local law
instruments of transfer or assignments in blank).

 

(b)       Deposit Accounts.  Each Pledgor hereby represents and warrants that
(i) as of the date hereof, such Pledgor has neither opened nor maintains any
Deposit Accounts other than  Excluded Accounts and the accounts listed on
Schedule 10 to the Perfection Certificate, (ii) such Pledgor and each applicable
Bank has executed and delivered, or, to the extent it has not already done so on
the date hereof, shall execute and deliver in accordance with Section 5.15 of
the

 

 16 

 

 

Credit Agreement, a Control Agreement in a form that is reasonably satisfactory
to the Collateral Agent with respect to each Deposit Account of such Pledgor
listed on Schedule 10 to the Perfection Certificate other than Excluded
Accounts, and (iii) the Collateral Agent has a valid and enforceable perfected
first priority security interest (subject to Permitted Liens) in each such
Deposit Account by Control.  No Pledgor shall hereafter establish and maintain
any Deposit Account with respect to which such Pledgor is required to enter into
a Control Agreement hereunder or under the Credit Agreement unless (A) the
applicable Pledgor shall have given the Collateral Agent at least 30 days’ (or
such shorter period as may be agreed to in writing by the Collateral Agent in
its sole discretion) prior written notice of its intention to establish such new
Deposit Account with a Bank, (B) such Bank shall be reasonably acceptable to the
Collateral Agent and (C) such Bank and such Pledgor shall have duly executed and
delivered to the Collateral Agent a Deposit Account Control Agreement (or an
amendment to an existing Deposit Account Control Agreement) with respect to such
Deposit Account.  None of the provisions of this Section 3.4(b) shall apply to
(x) any Excluded Accounts or (y) any Collateral Account or any other Deposit
Accounts for which the Collateral Agent is the Bank.  No Pledgor has granted or
shall grant Control of any Deposit Account constituting Collateral to any Person
other than the Collateral Agent.

 

(c)       Securities Accounts and Commodity Accounts. Each Pledgor hereby
represents and warrants that (i) as of the date hereof, it has neither opened
nor maintains any Securities Accounts or Commodity Accounts other than Excluded
Accounts and those listed on Schedule 10 to the Perfection Certificate, (ii)
such Pledgor and each applicable Securities Intermediary or Commodity
Intermediary has executed and delivered a Securities Account Control Agreement
or Commodity Account Control Agreement, as applicable, for each Securities
Account or Commodity Account of such Pledgor listed on Schedule 10 to the
Perfection Certificate, other than Excluded Accounts, (iii) the Collateral Agent
has a valid and enforceable perfected first priority security interest (subject
to Permitted Liens) in each such Securities Account and Commodity Account that
constitutes Collateral by Control, and (iv) it does not hold, own or have any
interest in any certificated securities or uncertificated securities
constituting Collateral other than those constituting Pledged Securities and
those maintained in Securities Accounts or Commodity Accounts listed on Schedule
10 of the Perfection Certificate or in Excluded Accounts or in respect of which
the Collateral Agent has Control. None of the provisions of this Section 3.4(c)
shall apply to any Excluded Account.

 

(d)       Investment Property.  If any Pledgor shall at any time acquire any
certificated securities constituting Investment Property that is Collateral,
such Pledgor shall promptly, and in any event within ten Business Days of
acquiring such security (or such later date as may be agreed to in writing by
the Collateral Agent in its sole discretion), (i) endorse, assign and deliver
the same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent or (ii) deliver such securities into a
Securities Account with respect to which a Securities Account Control Agreement
is in effect in favor of the Collateral Agent.  If any securities now or
hereafter acquired by any Pledgor constituting Investment Property that are
Collateral are uncertificated and are issued to such Pledgor or its nominee
directly by the issuer thereof, such Pledgor shall promptly, and in any event
within ten Business Days of acquiring such security (or such later date as may
be agreed to in writing by the Collateral Agent in its sole discretion), notify
the Collateral Agent thereof and pursuant to an agreement in form and substance

 

 17 

 

 

reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with Entitlement Orders or other instructions from the
Collateral Agent as to such securities, without further consent of any Pledgor
or such nominee, (ii) cause a Security Entitlement with respect to such
uncertificated security to be held in a Securities Account with respect to which
the Collateral Agent has Control or (iii) arrange for the Collateral Agent to
become the registered owner of the securities.  The Pledgors shall not hereafter
establish and maintain any Securities Account or Commodity Account (other than
an Excluded Account) with any Securities Intermediary or Commodity Intermediary
unless (1) the applicable Pledgor shall have given the Collateral Agent at least
30 days’ (or such shorter period as may be agreed to in writing by the
Collateral Agent in its sole discretion) prior written notice of its intention
to establish such new Securities Account or Commodity Account with such
Securities Intermediary or Commodity Intermediary, (2) such Securities
Intermediary or Commodity Intermediary shall be reasonably acceptable to the
Collateral Agent and (3) such Securities Intermediary or Commodity Intermediary,
as the case may be, and such Pledgor shall have duly executed and delivered a
Control Agreement with respect to such Securities Account or Commodity Account,
as the case may be.  The Collateral Agent shall not give any Entitlement Orders
or instructions or directions to any issuer of uncertificated securities,
Securities Intermediary or Commodity Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Pledgor,
unless an Event of Default has occurred and is continuing or, immediately after
giving effect to any such withdrawal or dealing rights, would occur.  None of
the provisions of this Section 3.4(d) shall apply to (x) any Financial Assets
credited to a Securities Account for which the Collateral Agent is the
Securities Intermediary, or (y) any security, Investment Property, Securities
Account or Commodities Account that does not constitute Collateral.  No Pledgor
shall grant Control over any Investment Property that constitutes Collateral to
any Person other than the Collateral Agent, and each Pledgor shall promptly (and
in any event within ten Business Days) notify the Collateral Agent if any issuer
of Pledged Interests takes any action to have any Pledged Interests issued by it
treated as Securities under Article 8 of the UCC and such Pledgor shall take all
steps reasonably deemed necessary, advisable or prudent by the Collateral Agent
in order to grant Control of such Pledged Interests in favor of the Collateral
Agent.  As between the Collateral Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a security entitlement or deposit by, or subject to the control
of, the Collateral Agent, a Securities Intermediary, Commodity Intermediary, any
Pledgor or any other Person; provided, however, that nothing contained in this
Section 3.4(d) shall release or relieve any Securities Intermediary or Commodity
Intermediary of its duties and obligations to the Pledgors or any other Person
under any Control Agreement or under applicable Legal Requirements.  Each
Pledgor shall promptly pay all Charges and fees of whatever kind or nature with
respect to the Investment Property and Pledged Securities pledged by it under
this Agreement.  In the event any Pledgor shall fail to make such payment
contemplated in the immediately preceding sentence, the Collateral Agent may do
so for the account of such Pledgor and the Pledgors shall promptly reimburse and
indemnify the Collateral Agent in accordance with, and to the extent provided
by, Section 10.03 of Credit Agreement from all costs and expenses incurred by
the Collateral Agent under this Section 3.4(d).

 

(e)       Electronic Chattel Paper and Transferable Records.  If any amount,
individually in excess of $250,000 or in the aggregate in excess of $500,000, or
payable under or in

 

 18 

 

 

connection with any of the Collateral is evidenced by any Electronic Chattel
Paper or any Transferable Record, the Pledgor acquiring such Electronic Chattel
Paper or Transferable Record shall promptly and in any event within ten Business
Days of the acquisition thereof (or such later date as may be agreed to in
writing by the Collateral Agent in its sole discretion) notify the Collateral
Agent thereof and shall take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control under Section 9-105 of the UCC
of such Electronic Chattel Paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such Transferable Record.  The Collateral Agent agrees
with such Pledgor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Pledgor to
make alterations to the Electronic Chattel Paper or Transferable Record
permitted under Section 9-105 of the UCC or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur immediately after giving effect to any such
alterations.

 

(f)        Letter-of-Credit Rights.  If any Pledgor is at any time a beneficiary
under a Letter of Credit constituting Collateral now or hereafter issued in
favor of such Pledgor, other than (i) a Letter of Credit issued pursuant to the
Credit Agreement or (ii) a Letter of Credit that is a “supporting obligation”
(as defined in Section 9-102 of the UCC) with respect to other Collateral in
which the Collateral Agent has a valid, enforceable, perfected first priority
security interest (subject to Permitted Collateral Liens), in an amount
individually in excess of $250,000 or in the aggregate in excess of $500,000,
such Pledgor shall promptly (and in any event within ten Business Days of
becoming a beneficiary thereunder (or such later date as may be agreed to in
writing by the Collateral Agent in its sole discretion)) notify the Collateral
Agent thereof and such Pledgor shall, at the request of the Collateral Agent,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) arrange for the issuer and any confirmer or other
nominated Person of such Letter of Credit to consent to an assignment to the
Collateral Agent of the proceeds of any drawing under the Letter of Credit or
(ii) arrange for the Collateral Agent to become the transferee beneficiary of
such Letter of Credit, with the Collateral Agent agreeing, in each case, that
the proceeds of any drawing under the Letter of Credit are to be applied as
provided in the Credit Agreement.

 

(g)       Commercial Tort Claims.  As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims constituting
Collateral having a Fair Market Value as of the later of the Closing Date and
the date on which such Commercial Tort Claim is acquired, individually in excess
of $250,000, or in the aggregate in excess of $500,000, other than those listed
on Schedule 9 to the Perfection Certificate.  If any Pledgor shall at any time
hold or acquire a Commercial Tort Claim having a Fair Market Value as of the
later of the Closing Date and the date on which such Commercial Tort Claim is
acquired individually, in excess of $250,000, or in the aggregate in excess of
$500,000 and, in each case, for which a complaint in a court proceeding has been
filed by such Pledgor, such Pledgor shall promptly (and in any event within ten
Business Days of acquiring such Commercial Tort Claim (or such later date as may
be agreed to in writing by the Collateral Agent in its sole discretion)) notify
the Collateral Agent in writing signed by such Pledgor of the brief details
thereof and grant to the

 

 19 

 

 

Collateral Agent in such writing a security interest therein and in the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.  

 

(h)       Collateral in the Possession of a Third Party.  If any Equipment or
Inventory constituting Collateral with a Fair Market Value as of the later of
the Closing Date and the date on which such Equipment is acquired or such
Inventory arises individually in excess of $250,000 or in the aggregate in
excess of $1,000,000 is in possession or control of any third party (other than
Equipment in transit or held by a third party for repairs), including any
warehouseman, landlord, lessor, bailee or agent, the Pledgors shall notify the
Collateral Agent thereof and notify the third party of the Collateral Agent’s
security interest therein and use commercially reasonable efforts (which shall
not require the payment of any amounts to any such third party, other than the
payment of immaterial fees and expenses of counsel to such third party in
connection therewith) to obtain a customary acknowledgment (a “Bailee Letter”)
from such third party to the effect that (i) it is holding the Equipment and
Inventory for the benefit of the Collateral Agent, (ii) waiving all right, title
and interest in such Equipment and/or Inventory and (iii) following notification
from the Collateral Agent that an Event of Default has occurred and is
continuing under the Credit Agreement, such party will comply with instructions
from the Collateral Agent with respect to such Collateral, without further
consent of any Pledgors.

 

(i)        Landlord’s Access Agreements.  Upon the reasonable request of the
Collateral Agent, each Pledgor shall use its commercially reasonable efforts
(which shall not require the payment of any amounts to any other party to such
Landlord Access Agreement, other than the payment of immaterial fees and
expenses of counsel to such other party in connection therewith) to obtain
within 30 days (or such later date as may be agreed to in writing by the
Collateral Agent in its sole discretion) with respect to any location set forth
in Section 5.11(d) of the Credit Agreement a Landlord Access Agreement.

 

Section 3.5      Joinder of Additional Pledgors.  The Pledgors shall cause each
Subsidiary of Borrower which, from time to time, after the date hereof shall be
required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to Section 5.11 of the Credit Agreement,  to execute
and deliver to the Collateral Agent (i) a Joinder Agreement substantially in the
form of Exhibit 3 hereto, (ii) a Perfection Certificate, in each case, within
ten Business Days after the date on which it was acquired or created (or such
later date as may be agreed by the Collateral Agent in its sole discretion) and
(iii) such other documentation as the Collateral Agent shall reasonably request,
and upon such execution and delivery, such Subsidiary shall constitute a
“Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Pledgor herein.  The execution and delivery of such
Joinder Agreement shall not require the consent of any Pledgor hereunder.  The
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of, or failure to add, any new Pledgor as a
party to this Agreement or any other Loan Document.

 

Section 3.6      Supplements; Further Assurances.  Each Pledgor shall take such
further actions, and execute and deliver to the Collateral Agent such additional
assignments, agreements, supplements, powers and instruments, as the Collateral
Agent may reasonably deem necessary, advisable or prudent, wherever required by
applicable Legal Requirements, in order to perfect, preserve and protect the
security interest and the priority thereof in the Collateral as provided herein
and the rights and interests granted to the Collateral Agent hereunder, to carry
into effect

 

 20 

 

 

the purposes hereof or better to assure and confirm unto the Collateral Agent
the Collateral or permit the Collateral Agent to exercise and enforce its
rights, powers and remedies hereunder with respect to any Collateral.  Without
limiting the generality of the foregoing, (a) each Pledgor shall make, execute,
endorse, acknowledge, file or refile and/or deliver to the Collateral Agent from
time to time upon reasonable request such lists, descriptions and designations
of the Collateral, copies of warehouse receipts, receipts in the nature of
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, supplements, additional security agreements
(including local law security agreements), conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Collateral Agent shall reasonably request and
(b) each Pledgor that owns or acquires material Excluded Regulatory Collateral
after the date hereof shall use commercially reasonable efforts to obtain
approval of the applicable Governmental Authority with respect to the grant by
such Pledgor of a security interest in such Excluded Regulatory Collateral
unless such Pledgor determines in good faith that such approval is
unobtainable.  If an Event of Default has occurred and is continuing, the
Collateral Agent may institute and maintain, in its own name or in the name of
any Pledgor, such suits and proceedings as the Collateral Agent may be advised
by counsel shall be necessary, advisable or prudent to prevent any impairment of
the security interest in the Collateral or the perfection or priority
thereof.  If (x) an Event of Default has occurred and is continuing or (y) a
landlord of any Pledgor shall provide notice of default under or termination of
any lease of real property constituting Collateral to which a Pledgor is a
party, such Pledgor shall use commercially reasonable efforts (which shall not
require the payment of any amounts to or for the account of such landlord, other
than the payment of immaterial fees and expenses of counsel to such landlord in
connection therewith) to cause such landlord to agree (in a writing addressed to
the Collateral Agent) to extend the time period provided by such landlord for
the removal of Collateral from the leased premises for a period, and otherwise
on terms and conditions, reasonably satisfactory to the Collateral Agent;
provided that, in connection therewith, no Pledgor shall agree, directly or
indirectly, with any landlord to abandon any Collateral or waive or limit such
Pledgor’s rights in any Collateral.  All of the foregoing shall be at the sole
cost and expense of the Pledgors and shall be paid in accordance with, and to
the extent required by, Section 10.03 of the Credit Agreement.

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Pledgor represents, warrants and covenants as follows (it being
acknowledged and agreed that each reference in the representations and
warranties of this Article IV to a Schedule of the Perfection Certificate, shall
be taken as a reference to such Schedule as contained in the most recently
updated or supplemented Perfection Certificate in effect at the time such
representation and warranty is made):

 

Section 4.1      Title.  Except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns (or either owns or has a
license to, in the case of Intellectual Property Collateral) and, as to
Collateral acquired by it from time to time after the date hereof, will own (or
either own or have a License to, in the case of Intellectual Property
Collateral), or has the rights or the power to

 

 21 

 

 

transfer rights to, the rights in each item of Collateral pledged by it
hereunder free and clear of any and all Liens.  Such Pledgor has not filed, nor
authorized any third party to file a financing statement or other public notice
with respect to all or any part of the Collateral on file or of record in any
public office, except such as have been filed in favor of the Collateral Agent
pursuant to this Agreement, filed in favor of the holder of a Permitted Lien,
financing statements permitted by the Credit Agreement or financing statements
or public notices relating to the termination statements filed in connection
with the payoff of the Existing Credit Agreement.  No Person other than the
Collateral Agent has, or will have, control or possession of all or any part of
the Collateral, except to the extent not prohibited by the Loan Documents.  

 

Section 4.2      Validity of Security Interest.  The security interest in and
Lien on the Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Collateral securing the payment and performance of the Secured
Obligations, and (b) (i) in the case of all Collateral in which a security
interest may be perfected by filing a financing statement under the UCC, subject
to the filings and other actions described on Schedule 1 hereto, upon making the
filings and taking the actions described on Schedule 1 hereto, a valid and
enforceable perfected first priority security interest (subject to Permitted
Liens) in all such Collateral to the extent a security interest therein can be
perfected by the filing of such financing statements and the taking of such
actions, and (ii) with respect to certificated Securities Collateral,
Instruments, Tangible Chattel Paper, Deposit Accounts, Securities Accounts,
Commodities Accounts, certificated Investment Property, Electronic Chattel
Paper, Transferable Records and Letter-of-Credit Rights, in each case
constituting Collateral, subject to the deliveries contemplated pursuant to
Section 3.1 and Section 3.4 and the filings contemplated pursuant to Section
3.3, a valid and enforceable perfected first priority security interest (with
respect to the perfected first priority security interest contemplated by
Section 3.3, subject to Permitted Liens) in all such Collateral to the extent a
security interest therein can be perfected by such deliveries and filings.  The
security interest and Lien granted to the Collateral Agent for the benefit of
the Secured Parties pursuant to this Agreement in and on the Collateral will at
all times constitute a valid and enforceable perfected, continuing first
priority security interest therein to the extent required by this Agreement,
subject only to clause (b) of the preceding sentence and Permitted Liens.

 

Section 4.3      Pledgor Defense of Claims;  Transferability of
Collateral.  Each Pledgor shall, at its own cost and expense, defend title to
the Collateral pledged by it hereunder and the security interest therein granted
to the Collateral Agent and the priority thereof (subject to Permitted Liens)
required hereunder against all claims and demands of all Persons, at its own
cost and expense, at any time claiming any interest therein adverse to the
Collateral Agent or any other Secured Party.  There is no agreement to which
such Pledgor is a party or by which it is bound that impairs or conflicts with
such Pledgor’s obligations hereunder or the rights of the Collateral Agent
hereunder, and no Pledgor shall enter into any such agreement or take any other
action that would have any such effect.

 

Section 4.4      [Reserved].  

 

Section 4.5      Chief Executive Office; Change of Name; Jurisdiction of
Organization, etc.  

 

 22 

 

 

(a)       As of the date of the applicable Perfection Certificate (or the date
on which such Perfection Certificate was most recently updated or supplemented),
the exact legal name, jurisdiction of organization, organizational
identification number and tax identification number, if any, of each Pledgor is
set forth on Schedule 1(a) to the Perfection Certificate, and the chief
executive office of each Pledgor is set forth on Schedule 2(a) to the Perfection
Certificate.

 

(b)       No Pledgor shall effect any change (i) in any Pledgor’s legal name,
(ii) in the location of any Pledgor’s chief executive office, (iii) in any
Pledgor’s organizational structure, (iv) in any Pledgor’s Federal Taxpayer
Identification Number or organizational identification number, if any (except as
may be required by applicable Legal Requirements, in which case, Borrower shall
promptly notify the Collateral Agent of such change), or (v) in any Pledgor’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent not less than ten Business Days’ prior written notice (in the
form of an Officers’ Certificate), of its intention so to do, clearly describing
such change and providing such other information in connection therewith as the
Collateral Agent may reasonably request and (B) it shall have taken all action
necessary or advisable to maintain the validity, enforceability, perfection and
priority (subject to Permitted Liens) of the security interest of the Collateral
Agent for the benefit of the Secured Parties in the Collateral, if
applicable.  Each Pledgor shall promptly provide the Collateral Agent with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence.  Each Pledgor shall promptly notify the Collateral Agent
in writing of any change in the location of any office in which it maintains
books or records relating to Collateral owned by it or any office or facility at
which Inventory or Equipment constituting Collateral with a Fair Market Value as
of the later of the Closing Date and the date on which such Inventory arises or
such Equipment is acquired individually or in the aggregate in excess of the
applicable amounts specified in Section 3.4(h) is located (including the
establishment of any such new office or any such facility, but excluding any
location at which Equipment is held by a third party for repairs), other than
changes in location to a Mortgaged Property or a leased Property subject to a
Landlord Access Agreement in favor of the Collateral Agent.  

 

(c)       If such Pledgor does not have an organizational identification number
or tax identification number and later obtains one, such Pledgor shall within
ten Business Days notify the Collateral Agent in writing of such organizational
identification number or tax identification number, as the case may be.  If any
Pledgor fails to provide information to the Collateral Agent about such changes
on a timely basis, the Collateral Agent shall not be liable or responsible to
any party for any failure to maintain a valid, enforceable, and perfected
security interest with the priority required hereunder in such Pledgor’s
property constituting Collateral, for which the Collateral Agent needed to have
information relating to such changes. The Collateral Agent shall have no duty to
inquire about such changes if any Pledgor does not inform the Collateral Agent
of such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Collateral Agent to search for information on such
changes if such information is not provided by any Pledgor.

 

(d)       Each Pledgor shall comply with the provisions of Section 5.13 of the
Credit Agreement.

 

 23 

 

 

Section 4.6      Location of Inventory and Equipment.  As of the date hereof,
all Equipment and Inventory of such Pledgor constituting Collateral (other than
Equipment in transit or held for repairs) with a fair market value in excess of
$250,000, for each individual location, and $1,000,000, in the aggregate for all
locations with less than $250,000 of such Collateral, is located at the chief
executive office or such other location listed on Schedule 2(d) to the
Perfection Certificate.  Such Pledgor will (a) provide the Collateral Agent with
not less than 30 days’ prior written notice of its intention to move any
Equipment or Inventory (other than (i) Equipment and Inventory of such Pledgor
with a Fair Market Value, as of the later of the Closing Date and the date on
which such Equipment is acquired or such Inventory arises of less than $250,000,
for each individual location, and $1,000,000, in the aggregate, and (ii)
Equipment in transit or moved to another location for repairs) from such
location to another location, and will provide the Collateral Agent with such
other information in connection with such location as the Collateral Agent may
reasonably request for purposes of maintaining the perfection and priority of
the security interest of the Collateral Agent in such Equipment and Inventory
and (b) take all other actions reasonably requested by the Collateral Agent to
maintain the perfection and priority of the security interest of the Collateral
Agent in such Equipment and Inventory for the benefit of the Secured Parties.

 

Section 4.7      Corporate Names; Prior Transactions.  As of the date of the
applicable Perfection Certificate (or the date on which such Perfection
Certificate was most recently updated or supplemented), such Pledgor has not,
during the past five years immediately prior to the Closing Date (or if later
the date on which such Pledgor became a Pledgor), been known by or used any
other corporate or fictitious name or been party to any merger or consolidation,
or acquired all or substantially all of the assets of any Person (other than
another Pledgor), in each case other than as set forth on Schedules 1(b) and
1(c) to the Perfection Certificate.

 

Section 4.8      Due Authorization and Issuance.  All of the Initial Pledged
Shares have been, and to the extent any Pledged Shares are hereafter issued,
such Pledged Shares will be, upon such issuance, duly authorized, validly issued
and fully paid and non-assessable.  All of the Initial Pledged Interests have
been fully paid for, and there is no amount or other obligation owing by any
Pledgor to any issuer of the Initial Pledged Interests in exchange for or in
connection with the issuance of the Initial Pledged Interests or any Pledgor’s
status as a partner or a member of any issuer of the Initial Pledged Interests.

 

Section 4.9      Consents, etc.  No consent of any party (including, without
limitation, equity holders or creditors of such Pledgor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or other Person is required
(a) for the exercise by the Collateral Agent of the voting or other rights
provided for in this Agreement or (b) for the exercise by the Collateral Agent
of the remedies in respect of the Collateral pursuant to this Agreement (other
than to the extent required by federal or state securities laws).  If the
Collateral Agent desires to exercise any remedies, voting or consensual rights
or attorney-in-fact powers set forth in this Agreement, in each case following
the occurrence and during the continuation of an Event of Default, and
determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other Person therefor, then, upon the request of the Collateral
Agent, each Pledgor agrees to use its commercially reasonable efforts to assist
and aid the Collateral Agent to obtain as soon as

 

 24 

 

 

practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.

 

Section 4.10    [Reserved].

 

Section 4.11    Insurance.  

 

(a)       The Pledgors shall take all actions necessary to obtain and maintain
such insurance as is required pursuant to the Credit Agreement.  In the event
that the proceeds of any insurance claim are paid after the Collateral Agent has
exercised its right to foreclose after the occurrence and during the
continuation of an Event of Default, such Net Cash Proceeds shall be paid to the
Collateral Agent for application in accordance with Section 8.04 of the Credit
Agreement to satisfy any deficiency remaining after such foreclosure.  The
Collateral Agent shall retain its interest in the insurance policies and
coverages required to be maintained pursuant to the Credit Agreement during any
redemption period.

 

(b)       Pledgor shall provide that no cancellation, material reduction in
amount or material change in coverage thereof shall be effective until at least
thirty (30) days (or to the extent consistent with the practices of the
applicable insurance company and consistent with the practices adopted by
insurance companies generally, ten (10) days) after receipt by the Collateral
Agent of written notice thereof.

 

(c)       All such insurance shall (i) name the Collateral Agent as mortgagee
(in the case of property insurance) or additional insured on behalf of the
Secured Parties (in the case of liability insurance) or lender’s loss payee (in
the case of property insurance), as applicable, (ii) if reasonably requested by
the Collateral Agent, include a breach of warranty clause and (iii) be
reasonably satisfactory in all other material respects to the Collateral Agent.

 

Section 4.12    Intellectual Property.

 

(a)       The operation of such Pledgor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
that is material to its business in connection therewith does not conflict with,
infringe, misappropriate, dilute, misuse or otherwise violate the intellectual
property rights of any third party.

 

(b)       Such Pledgor is licensed to use or is the exclusive owner of all
right, title and interest in and to the Intellectual Property Collateral that is
material to its business, and is entitled to use such Intellectual Property
Collateral subject only to the terms of the License Agreements.

 

(c)       As of the date of such Perfection Certificate (as most recently
updated or supplemented), the Intellectual Property Collateral set forth on
Schedule 8 to the Perfection Certificate includes all of the following items of
Collateral that are owned by such Pledgor (or in the case of License Agreements,
to which such Pledgor is a party) as of the date hereof:  Patents that are
Registered, Trademarks that are Registered, Copyrights that are Registered and
License Agreements.

 

(d)       The Registered Intellectual Property Collateral that is material to
the business of such Pledgor is subsisting and has not been adjudged invalid or
unenforceable in whole or part,

 

 25 

 

 

and to the knowledge of such Pledgor, is valid and enforceable.  Such Pledgor is
not aware of any uses of any item of Intellectual Property Collateral that is
material to the business of such Pledgor that could be expected to lead to such
item becoming invalid or unenforceable.  

 

(e)       Such Pledgor has made or performed all filings, recordings and other
acts and has paid all required fees and taxes to maintain and protect its
interest in each and every item of material Registered Intellectual Property
Collateral in full force and effect throughout the world, and to protect and
maintain its interest therein including, without limitation, recordations of any
of its interests in the Patents and Trademarks that are Registered with the
United States Patent and Trademark Office and in corresponding national and
international patent and trademark offices, and recordation of any of its
interests in the Copyrights that are Registered with the United States Copyright
Office and in corresponding national and international copyright offices.  Such
Pledgor has used proper statutory notice in connection with its use of each
material Patent, material Trademark and material Copyright in the Intellectual
Property Collateral.

 

(f)        No claim, action, suit, investigation, litigation or proceeding has
been asserted or is pending or, to the knowledge of such Pledgor, threatened
against such Pledgor (i) based upon or challenging or seeking to deny or
restrict the Pledgor’s rights in or use of any of the Intellectual Property
Collateral that is material to the business of such Pledgor, (ii) alleging that
the Pledgor’s rights in or use of the Intellectual Property Collateral that is
material to the business of such Pledgor or that any services provided by,
processes used by, or products manufactured or sold by, such Pledgor infringe,
misappropriate, dilute, misuse or otherwise violate any patent, trademark,
copyright or any other proprietary right of any third party, or (iii) alleging
that the Intellectual Property Collateral that is material to the business of
such Pledgor is being licensed or sublicensed in violation or contravention of
the terms of any license or other agreement.  No Person is engaging in any
activity that infringes, misappropriates, dilutes, misuses or otherwise violates
the Intellectual Property Collateral that is material to the business of such
Pledgor or the Pledgor’s rights in or use thereof.  As of the Closing Date, no
Pledgor has granted any license, release, covenant not to sue, non-assertion
assurance, or other right to any Person with respect to any part of the
Registered Intellectual Property Collateral.  The consummation of the
transactions contemplated by the Loan Documents will not result in the
termination or impairment of any of the Intellectual Property Collateral.

 

(g)       With respect to each License Agreement constituting Collateral: (i)
such License Agreement is valid and binding and in full force and effect and
represents the entire agreement between the respective parties thereto with
respect to the subject matter thereof; (ii) such License Agreement will not
cease to be valid and binding and in full force and effect on terms identical to
those currently in effect as a result of the rights and interest granted herein,
nor will the grant of such rights and interest constitute a breach or default
under such License Agreement or otherwise give any party thereto a right to
terminate such License Agreement; (iii) such Pledgor has not received any notice
of termination or cancellation under such License Agreement; (iv) such Pledgor
has not received any notice of a breach or default under such License Agreement,
which breach or default has not been cured; (v) such Pledgor has not granted to
any other third party any rights, adverse or otherwise, under such License
Agreement (other than any rights granted to a holder of a Permitted Lien
therein, in its capacity as a holder of such Permitted Lien); and (vi) neither
such Pledgor nor any other party to such License Agreement is in breach or
default thereof in any material respect, and no event has occurred that, with
notice or lapse of time or

 

 26 

 

 

both, would constitute such a breach or default or permit termination,
modification or acceleration under such License Agreement.

 

(h)       To the knowledge of such Pledgor, (i) none of the material Trade
Secrets of such Pledgor has been used, divulged, disclosed or appropriated to
the detriment of such Pledgor for the benefit of any other Person other than
such Pledgor; (ii) no employee, independent contractor or agent of such Pledgor
has misappropriated any trade secrets of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of such Pledgor; and (iii) no employee, independent contractor or agent of such
Pledgor is in default or breach of any term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Pledgor’s Intellectual Property Collateral
that is material to the business of such Pledgor.

 

(i)       No Pledgor or any material Intellectual Property Collateral is subject
to any outstanding consent, settlement, agreement, decree, order, injunction,
judgment or ruling restricting the use of any material Intellectual Property
Collateral or that would impair the validity or enforceability of such material
Intellectual Property Collateral.

 

Section 4.13    Payment of Taxes; Compliance with Legal Requirements; Contesting
Liens; Charges.  Each Pledgor may at its own expense contest the validity,
amount or applicability of any Charges so long as the contest thereof shall be
conducted in accordance with, and not prohibited pursuant to the provisions of,
the Credit Agreement.  Notwithstanding the foregoing sentence, (a) no contest of
any such obligation may be pursued by such Pledgor if such contest could
reasonably be expected to expose the Collateral Agent or any other Secured Party
to (i) any possible criminal liability or (ii) any additional civil liability
for failure to comply with such obligations, in each case unless such Pledgor
shall have furnished a bond or other security therefor reasonably satisfactory
to the Collateral Agent, or such Secured Party, as the case may be, and (b) if
at any time payment or performance of any obligation contested by such Pledgor
pursuant to this Section 4.13 shall become reasonably necessary to prevent the
imposition of remedies because of non-payment, such Pledgor shall pay or perform
the same in sufficient time to prevent the imposition of remedies in respect of
such default or prospective default.

 

Section 4.14    Access to Collateral, Books and Records; Other
Information.  Each Pledgor shall permit representatives of the Collateral Agent
or any Secured Party, upon reasonable advance notice to visit and inspect any of
its properties, including (i) following the occurrence and during the
continuation of an Event of Default, to conduct any environmental assessments,
sampling, testing or monitoring of the Mortgaged Property or assets, or (ii) at
any time upon reasonable advance notice, examine and make abstracts from any of
its books and records (including insurance policies) at any reasonable time and
upon reasonable advance notice; provided that the Administrative Agent and the
Secured Parties shall not exercise such rights more often than four times in any
calendar year (or as often as requested upon the occurrence and during the
continuance of an Event of Default).  Such Pledgor shall, at any and all times,
within a reasonable time after written request by the Collateral Agent, furnish
or cause to be furnished to the Collateral Agent, in such manner and in such
detail as may be reasonably requested by the Collateral Agent, additional
information with respect to the Collateral.  If an Event of Default occurs and
is continuing, the Collateral Agent shall have the right, but not the

 

 27 

 

 

obligation, to access any Mortgaged Property to undertake any Response that the
Collateral Agent in its sole discretion deems appropriate at the sole cost and
expense of the Pledgors.

 

ARTICLE V



CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

Section 5.1      Pledge of Additional Securities Collateral.  Each Pledgor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any Person
that constitute Collateral, accept the same in trust for the benefit of the
Collateral Agent and promptly, and in any event within ten Business Days
thereafter (or such later date as may be agreed to in writing by the Collateral
Agent in its sole discretion), deliver to the Collateral Agent a pledge
amendment, duly executed by such Pledgor, in substantially the form of Exhibit 2
hereto (each, a “Pledge Amendment”), and the certificates and other documents
required under Section 3.1 and Section 3.2 in respect of such additional Pledged
Securities or Intercompany Notes that are to be pledged pursuant to this
Agreement, and confirming the grant of the Lien created hereby in respect of
such additional Pledged Securities or Intercompany Notes.  Each Pledgor hereby
authorizes the Collateral Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Securities or Intercompany Notes listed on
any Pledge Amendment delivered to the Collateral Agent (except to the extent
constituting Excluded Property) shall for all purposes hereunder be considered
Collateral.

 

Section 5.2      Voting Rights; Distributions; etc.

 

(a)       So long as no Event of Default shall have occurred and be continuing:

 

(i)       Each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes hereof, the
other Loan Documents or any other document evidencing the Secured Obligations;
provided, however, that no Pledgor shall in any event exercise such rights in
any manner that could reasonably be expected to (x) have a material adverse
effect on the value thereof or (y) be disadvantageous to the rights, benefits
and remedies of any Secured Party under any Loan Documents in any material
respect.

 

(ii)       Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of Pledged Securities or Intercompany Notes constituting
Collateral shall promptly, and in any event within ten Business Days after
receipt thereof (or such later date as may be agreed to in writing by the
Collateral Agent in its sole discretion), be delivered to the Collateral Agent
to hold as Collateral and shall, if received by any Pledgor, be received in
trust for the benefit of the Collateral Agent and be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary, advisable or reasonably requested endorsement).

 

(b)       Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may implement either or both of the following
remedies:

 

 28 

 

 

(i)       All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, which, shall thereupon have the sole right to exercise such voting and
other consensual rights.

 

(ii)       All rights of each Pledgor to receive Distributions that it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
without further action shall cease and all such rights shall thereupon become
vested in the Collateral Agent, which, shall thereupon have the sole right to
receive and hold as Collateral such Distributions.

 

(c)       Each Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(b)(i) and to receive all Distributions which it may be entitled to
receive under Section 5.2(b)(ii).  If the Collateral Agent duly exercises its
right to vote any of such Pledged Securities, each Pledgor appoints the
Collateral Agent, such Pledgor’s true and lawful attorney-in-fact and grants the
Collateral Agent an irrevocable proxy to vote such Pledged Securities in any
manner the Collateral Agent deems advisable for or against all matters submitted
or which may be submitted to a vote of shareholders, partners or members, as the
case may be.  The power-of-attorney and proxy granted hereby is coupled with an
interest and shall be irrevocable.

 

(d)       All Distributions that are received by any Pledgor contrary to the
provisions of Section 5.2(b)(ii) shall be received in trust for the benefit of
the Collateral Agent and shall immediately be paid over to the Collateral Agent
as Collateral in the same form as so received (with any necessary, advisable or
reasonably requested endorsement).

 

Section 5.3      [Reserved].  

 

Section 5.4      Certain Agreements of Pledgors as Issuers and Holders of Equity
Interests.

 

(a)       In the case of each Pledgor that is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.

 

(b)       In the case of each Pledgor that is a partner, member or holder of any
Equity Interests that constitute Collateral in a partnership, limited liability
company or other entity, such Pledgor hereby consents to the extent required by
the applicable Organizational Documents of such Pledgor to the pledge by each
other Pledgor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Interests to the Collateral Agent or its nominee and to the substitution
of the Collateral Agent or its nominee as a substituted partner, member or
holder of Equity Interests in such partnership, limited liability company or
other entity with all the rights, powers and duties of a general partner,
limited partner, member or holder of Equity Interests, as the case may be.

 

 29 

 

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

 

Section 6.1      Grant of License.  For the purpose of enabling the Collateral
Agent, during the continuance of an Event of Default, to exercise rights and
remedies under Article IX at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Pledgor hereby grants to the Collateral Agent, to the extent licensable, an
irrevocable, non-exclusive worldwide license (exercisable without payment of
royalty or other compensation to such Pledgor) to use, assign, license
sublicense or otherwise dispose of the Intellectual Property Collateral now
owned or hereafter acquired by such Pledgor, wherever the same may be
located.  Such license shall include access to all media in which any of the
Intellectual Property Collateral may be recorded or stored and to all computer
programs used for the compilation or printout hereof.

 

Section 6.2      Registration.  Except pursuant to licenses and other agreements
entered into by any Pledgor in the ordinary course of business, on and as of the
date hereof (i) each Pledgor owns and/or possesses the right to use, and has
done nothing to authorize or enable any other Person to use, any Copyright,
Patent or Trademark listed on Schedule 8 to the Perfection Certificate, and
(ii) to the knowledge of Pledgor, all registrations listed on Schedule 8 of the
Perfection Certificate are valid and in full force and effect.

 

Section 6.3      Protection of Collateral Agent’s Security.

 

(a)       With respect to each item of its Intellectual Property Collateral,
each Pledgor agrees, on a continuing basis, to take, at its sole cost and
expense, all necessary steps, including, without limitation, in the United
States Patent and Trademark Office, the United States Copyright Office and any
other Governmental Authority, to (i) maintain the validity and enforceability of
such Intellectual Property Collateral and maintain such Intellectual Property
Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application,
now or hereafter included in such Intellectual Property Collateral of such
Pledgor, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the United States Patent and
Trademark Office, the United States Copyright Office or other Governmental
Authorities, the filing of applications for renewal or extension, the filing of
affidavits under Sections 8 and 15 of the U.S. Trademark Act, the filing of
divisional, continuation, continuation-in-part, reissue and renewal applications
or extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.  No Pledgor shall, without the written consent of
the Collateral Agent, discontinue use of or otherwise abandon any Intellectual
Property Collateral, or abandon any right to file an application for any Patent,
Trademark, or Copyright, unless such Pledgor shall have previously determined
that such use or the pursuit or maintenance of such Intellectual Property
Collateral is no longer desirable in the conduct of such Pledgor’s business and
that the loss thereof would not be reasonably likely to materially adversely
affect the operation of such Pledgor’s business, in which case, such Pledgor
will give prompt notice of any such abandonment to the Collateral Agent.

 

 30 

 

 

(b)       Each Pledgor agrees, on a continuing basis, promptly (and in any event
within ten Business Days) to notify the Collateral Agent if such Pledgor becomes
aware (i) that any item of the Intellectual Property Collateral may have become
abandoned, placed in the public domain, invalid or unenforceable, or of any
adverse determination or development regarding such Pledgor’s ownership of any
of the Intellectual Property Collateral or its right to register the same or to
keep and maintain and enforce the same, or (ii) of any adverse determination or
the institution of any proceeding (including, without limitation, the
institution of any proceeding in the United States Patent and Trademark Office
or any court) regarding any item of the Intellectual Property Collateral.

 

(c)       In the event that any Pledgor becomes aware that any item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Pledgor shall promptly (and in any event within ten Business
Days)  notify the Collateral Agent and shall take such actions, at its expense,
as such Pledgor or the Collateral Agent deems reasonable and appropriate under
the circumstances to protect or enforce such Intellectual Property Collateral,
including, without limitation, suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation. Without
limiting the foregoing, upon such Pledgor obtaining knowledge thereof, Pledgor
shall promptly (and in any event within ten Business Days) notify the Collateral
Agent in writing of any event that may be reasonably expected to materially and
adversely affect the value or utility any item of Intellectual Property
Collateral, the ability of such Pledgor or the Collateral Agent to dispose of
such Intellectual Property Collateral or any portion thereof or the rights and
remedies of the Collateral Agent in relation thereto, including a levy or
written threat of levy or any legal process against such Intellectual Property
Collateral or any portion thereof.  

 

(d)       Each Pledgor agrees, on a continuing basis, to use proper statutory
notice in connection with its use of each item of its Intellectual Property
Collateral.  No Pledgor shall do or permit any act or knowingly omit to do any
act whereby any of its Intellectual Property Collateral may lapse or become
invalid or unenforceable or placed in the public domain.  No Pledgor will settle
or compromise any pending or future litigation or administrative proceeding with
respect to any Intellectual Property Collateral that is material to such
Pledgor’s business without the prior written consent of the Collateral Agent.

 

(e)       Except as otherwise permitted or required by this Article VI, each
Pledgor agrees, on a continuing basis, to take all steps which it or the
Collateral Agent deems reasonable and appropriate under the circumstances to
preserve and protect each item of its Intellectual Property Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks,
consistent with the quality of the products and services as of the date hereof,
and taking all steps necessary to ensure that all licensed users of any of the
Trademarks use such consistent standards of quality.

 

(f)        No Pledgor shall (i) license any  Intellectual Property Collateral
other than pursuant to License Agreements entered into by such Pledgor in, or
incidental to, the ordinary course of its business, or (ii) amend or permit the
amendment of any License Agreement in a manner that materially and adversely
affects the right to receive payments thereunder, or in any manner that would
materially impair the value of any Intellectual Property Collateral or the Lien
on and security interest in the Intellectual Property Collateral intended to be
granted to the

 

 31 

 

 

Collateral Agent for the benefit of the Secured Parties, in each case (i) and
(ii), without the consent of the Collateral Agent.

 

(g)       Each Pledgor agrees, on a continuing basis, diligently keep adequate
records respecting the Intellectual Property Collateral and  furnish to the
Collateral Agent from time to time upon the Collateral Agent’s reasonable
request therefor reasonably detailed statements and amended schedules further
identifying and describing the Intellectual Property Collateral and such other
materials evidencing or reports pertaining to the Intellectual Property
Collateral as the Collateral Agent may from time to time request.

 

(h)       During the continuance of an Event of Default, within three Business
Days after written notice from the Collateral Agent, make available to the
Collateral Agent, to the extent within such Pledgor’s power and authority, such
personnel in such Pledgor’s employ on the date of such Event of Default as the
Collateral Agent may reasonably designate, by name, title or job responsibility,
to permit such Pledgor to continue, directly or indirectly, to produce,
advertise and sell the products and services sold or delivered by such Pledgor
under or in connection with the Intellectual Property Collateral, and each
Pledgor shall use commercially reasonable efforts to ensure that such Persons
shall be available to perform their prior functions on the Collateral Agent’s
behalf if compensated at Pledgor’s expense on a per diem, pro rata basis
consistent with the salary and benefits structure applicable to each as of the
date of such Event of Default.

 

(i)        With respect to its Intellectual Property Collateral, each Pledgor
agrees to execute or otherwise authenticate agreements, as applicable, the
Copyright Security Agreement,  Patent Security Agreement and Trademark Security
Agreement in substantially the forms set forth in Exhibits 4, 5 and 6 hereto or
otherwise in form and substance satisfactory to the Collateral Agent for
recording the security interest granted hereunder to the Collateral Agent in
such Intellectual Property Collateral with the United States Patent and
Trademark Office, the United States Copyright Office and any other Governmental
Authorities necessary to perfect the security interest hereunder in such
Intellectual Property Collateral.

 

If any Pledgor shall, at any time before the payment in full of the Secured
Obligations ((i) other than contingent reimbursement and indemnification
obligations that are not then due and payable), all Letters of Credit have been
terminated (or have been Cash Collateralized in a manner acceptable to the
Issuing Bank in respect thereof) and the Commitments have been terminated,  (a)
obtain any rights to any additional Intellectual Property Collateral or (b)
become entitled to the benefit of any additional Intellectual Property
Collateral or any renewal or extension thereof, including any reissue, division,
continuation, or continuation-in-part of any Intellectual Property Collateral,
or any improvement on any Intellectual Property Collateral, the provisions of
this Agreement shall automatically apply thereto and any such item enumerated in
clause (a) or (b) of this paragraph with respect to such Pledgor shall
automatically constitute Intellectual Property Collateral if such item would
have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party (excluding any Intellectual
Property Collateral that constitutes Excluded Property).  Each Pledgor shall
promptly (i) provide to the Collateral Agent written notice of any of the
foregoing and (ii) confirm the attachment of the Lien and security interest
created by this Agreement to any rights described in clauses (a) and (b) of the
immediately preceding sentence of this paragraph by execution of an instrument
in form reasonably acceptable to the Collateral Agent and the filing of any
instruments or statements as

 

 32 

 

 

shall be deemed necessary, advisable or prudent by the Collateral Agent to
preserve, protect or perfect the Collateral Agent’s security interest or the
priority thereof in such Intellectual Property Collateral to the extent such
security interest in such Intellectual Property Collateral may be perfected
under applicable Legal Requirements.  Further, each Pledgor authorizes the
Collateral Agent to modify this Agreement by amending Schedules 8(a) (b) and (c)
to the Perfection Certificate to include any Intellectual Property Collateral
acquired or arising after the date hereof of such Pledgor.

 

Unless there shall occur and be continuing any Event of Default, each Pledgor
shall have the right to commence and prosecute in its own name, as the party in
interest, for its own benefit and at the sole cost and expense of the Pledgors,
such applications for protection of the Intellectual Property Collateral and
suits, proceedings or other actions to prevent the infringement, counterfeiting,
unfair competition, dilution, diminution in value or other damage as are
necessary, advisable or prudent to protect the Intellectual Property
Collateral.  Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder.  In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent in accordance with, and to the extent required by, Section
10.03 of the Credit Agreement for all costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.3.  In the
event that the Collateral Agent shall elect not to bring such suit to enforce
the Intellectual Property Collateral, each Pledgor agrees, at the reasonable
request of the Collateral Agent, to take all actions necessary, advisable or
prudent, whether by suit, proceeding or other action, to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
of or other damage to any of the Intellectual Property Collateral by others and
for that purpose agrees to diligently maintain any suit, proceeding or other
action against any Person so infringing necessary to prevent such infringement.

 

ARTICLE VII

CERTAIN PROVISIONS CONCERNING ACCOUNTS

 

Section 7.1      [Reserved].

 

Section 7.2      Maintenance of Records.  Each Pledgor shall keep and maintain
at its own cost and expense materially complete records of each Account, in a
manner consistent with prudent business practices, including, records of
payments received in all material respects, all credits granted thereon, all
merchandise returned and all other documentation relating thereto.  Each Pledgor
shall, at such Pledgor’s sole cost and expense, upon the Collateral Agent’s
demand made at any time after the occurrence and during the continuance of any
Event of Default, deliver all tangible evidence of Accounts in its possession or
control, including all documents in its possession or control evidencing
Accounts and any books and records in its possession or control relating thereto
to the Collateral Agent or to its representatives (copies of which evidence and
books and records may be retained by such Pledgor).  Upon the occurrence and
during the continuance of any Event of Default, the Collateral Agent may
transfer a full and complete copy

 

 33 

 

 

of any Pledgor’s books, records, credit information, reports, memoranda and all
other writings relating to the Accounts to and for the use by any Person that
has acquired or is contemplating acquisition of an interest in the Accounts or
the Collateral Agent’s security interest therein without the consent of any
Pledgor.

 

Section 7.3      Legend.  At the request of the Collateral Agent and in form and
manner satisfactory to the Collateral Agent, following the occurrence and during
the continuation of an Event of Default, each Pledgor shall legend the Accounts
and the other books, records and documents of such Pledgor evidencing or
pertaining to the Accounts with an appropriate reference to the fact that the
Accounts have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that the Collateral Agent has a security interest therein.

 

ARTICLE VIII

TRANSFERS

 

Section 8.1      Transfers of Collateral.  No Pledgor shall (a) sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Collateral pledged by it hereunder except to the extent not prohibited by and
otherwise subject to the requirements of the Credit Agreement or (b) create or
permit to exist any Lien upon or with respect to any of the Collateral pledged
by it hereunder other than Permitted Liens.

 

ARTICLE IX

REMEDIES

 

Section 9.1      Remedies.  Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent may from time to time exercise in
respect of the Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:

 

(a)       Personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from any Pledgor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;

 

(b)       Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Collateral Agent,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
however, that in the event that any such payments are made directly to any
Pledgor, prior to receipt by any such obligor of such instruction, such Pledgor
shall hold all amounts received pursuant thereto in trust for the benefit of the
Collateral Agent and shall promptly but in no event later than three Business
Days

 

 34 

 

 

after receipt thereof (or such later date as may be agreed to in writing by the
Collateral Agent in its sole discretion) pay such amounts to the Collateral
Agent;

 

(c)       Sell, assign, grant a license to use or otherwise liquidate, or direct
any Pledgor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

 

(d)       Take possession of the Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense:  (i) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (ii) store and keep any Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (iii) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition.  Each Pledgor’s
obligation to deliver the Collateral as contemplated in this Section 9.1(d) is
of the essence hereof.  Upon application to a court of equity having
jurisdiction, the Collateral Agent shall be entitled to seek a decree requiring
specific performance by any Pledgor of such obligation;

 

(e)       Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Collateral for application to the Secured Obligations as provided in Article X;

 

(f)        Retain and apply the Distributions to the Secured Obligations as
provided in Article X;

 

(g)       Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and, subject to the requirements
of Section 5.2(b), exercising any and all voting, consensual and other rights
and powers with respect to any Collateral; and

 

(h)       All the rights and remedies of a secured party on default under the
UCC (whether or not the UCC applies to the affected Collateral), and the
Collateral Agent may also in its sole discretion, without notice except as
specified in Section 9.2, sell, assign, transfer or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and, to the fullest
extent permitted by applicable Legal Requirements, at such price or prices and
upon such other terms as the Collateral Agent may deem commercially
reasonable.  The Collateral Agent or any other Secured Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
any or all of the Collateral at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold, assigned or licensed at such sale, to
use and apply any of the Secured Obligations owed to such Person as a credit on
account of the purchase price of any Collateral payable by such Person at such
sale.  Each purchaser, assignee, licensee or recipient at any such sale shall
acquire the property sold, assigned or licensed absolutely free from any claim
or right on the part of any Pledgor, and each Pledgor hereby waives, to the
fullest extent permitted by applicable Legal Requirements, all

 

 35 

 

 

rights of redemption, stay and/or appraisal that it now has or may at any time
in the future have under any Legal Requirement now existing or hereafter
enacted.  The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.  Each Pledgor hereby
waives, to the fullest extent permitted by applicable Legal Requirements, any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold, assigned or licensed at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.

 

Notwithstanding anything to the contrary contained in this Agreement, the Credit
Agreement, or any other Loan Document or in any other agreement, instrument or
document executed by any Pledgor and delivered to the Collateral Agent or any
Lender, and without waiving or limiting any obligations of the Pledgors
hereunder, neither the Collateral Agent nor any Lender or other Secured Party,
nor any receiver appointed by the exercise of remedies hereunder, (i) will take
any action pursuant to this Agreement, the Credit Agreement, or any other Loan
Document or any other document referred to above which would, directly or
indirectly, constitute or result in any assignment or change of control of any
Regulatory License issued by the FCC, any PUC, or any other Governmental
Authority if any such assignment or change of control would require, under any
Legal Requirements, the prior approval of the FCC, any PUC, or any other
Governmental Authority without first obtaining such prior approval of the FCC,
such PUC, or such other Governmental Authority.  

 

In connection with the enforcement by the Collateral Agent of any remedies
pursuant to this Section 9.1 that would require the approval of the FCC, a PUC
or any Governmental Authority, and subject to the terms and conditions set forth
herein, each Pledgor agrees that it shall join and cooperate fully with, at the
request of the Collateral Agent, any receiver referred to below and/or the
successful bidder or bidders at any foreclosure sale in a filing of an
application (and furnishing any additional information that may be required in
connection with such application or which the Collateral Agent may believe
relevant to such application) with the FCC, any PUC and all other applicable
Governmental Authorities, requesting their prior approval of the transfer of
control of any Pledgor or assignment of all licenses, certificates, Governmental
Approvals, approvals and permits, issued to any Pledgor by the FCC, any PUC or
any such Governmental Authorities with respect to the Collateral and the
operation thereof, to the Collateral Agent, the receiver or to the successful
bidder or bidders. In connection with the foregoing, each Pledgor shall take
such further actions, and execute all such instruments, as the Collateral Agent
reasonably deems necessary or advisable.

 

If the Pledgors fail to reasonably cooperate with the Collateral Agent in its
enforcement of any remedies permitted hereunder that would require the approval
of the FCC, a PUC, or any Governmental Authority, and subject to the terms and
conditions set forth herein, (i) each Pledgor agrees that the Collateral Agent
may seek to enforce any obligation of any such Pledgor as set forth in this
section by an action for specific performance; and (ii) each Pledgor, subject to
the rules and regulations of the FCC, a PUC, or any Governmental Authority,
hereby irrevocably constitutes and appoints the Collateral Agent and any agent
or officer thereof (which

 

 36 

 

 

appointment is coupled with an interest) as its true and lawful attorney-in-fact
with full irrevocable power and authority and in the place and stead of such
Pledgor and in the name of such Pledgor or in its own name, after the occurrence
and during the continuance of an Event of Default and in connection with the
foregoing, for the purpose of executing on behalf and in the name of such
Pledgor any and all of the above-referenced instruments and to take any and all
appropriate action in furtherance of the foregoing. The exercise of any rights
or remedies hereunder or under any other Loan Document by the Collateral Agent
or any other Person acting on its behalf that may require FCC, any PUC or any
other Governmental Authority approval, shall be subject to obtaining such
approval and shall at all times be consistent in all material respects with the
rules and regulations of the FCC, any PUC, or any Governmental Authority.
Pending the receipt of any FCC, any PUC or any  Governmental Authority approval,
no Pledgor shall do anything to delay, hinder, interfere or obstruct the
exercise of the Collateral Agent’s rights or remedies hereunder in obtaining
such approvals. Notwithstanding anything to the contrary in this Agreement,
neither the Collateral Agent nor any other Person acting on its behalf shall
take any action which would reasonably be expected to cause the revocation,
suspension or material adverse modification of any of the regulatory licenses,
permits, or franchises of any Pledgor.

 

In connection with the exercise of its remedies under this Agreement that
require the approval of the FCC, a PUC, or any Governmental Authority, the
Collateral Agent may, upon the occurrence and during the continuation of an
Event of Default, obtain the appointment of a receiver or trustee to assume upon
receipt of all necessary judicial, FCC, any PUC or other Governmental Authority
consents or approvals, control of or ownership of any of the Governmental
Approvals. Such receiver or trustee shall have all rights and powers provided to
it by law or by court order or provided to the Collateral Agent under this
Agreement. Upon the appointment of such trustee or receiver, each Pledgor agrees
to cooperate, to the extent necessary or advisable, in the expeditious
preparation, execution and filing of an application to the FCC, any PUC or any
other Governmental Authority or for consent to the transfer or control or
assignment of any Pledgor’s Governmental Approvals to the receiver or trustee.

 

Section 9.2      Notice of Sale.  Each Pledgor acknowledges and agrees that, to
the extent notice of sale or other disposition of Collateral shall be required
by any Legal Requirement, not less than 10 days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters, unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market (in which case no such prior notice shall be required).  No
notification need be given to any Pledgor if it has signed, after the occurrence
and during the continuation of an Event of Default, a statement renouncing or
modifying any right to notification of sale or other intended disposition.

 

Section 9.3      Waiver of Notice and Claims; Other Waivers; Marshalling.

 

(a)       Each Pledgor hereby waives, to the fullest extent permitted by
applicable Legal Requirements, notice of judicial hearing in connection with the
Collateral Agent’s taking possession or the Collateral Agent’s disposition of
any of the Collateral, including any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which such Pledgor would
otherwise have under any Legal Requirement, and each Pledgor hereby further
waives, to the fullest extent permitted by applicable Legal Requirements (i) all
damages

 

 37 

 

 

occasioned by such taking of possession, (ii) all other requirements as to the
time, place and terms of sale or other requirements with respect to the
enforcement of the Collateral Agent’s rights hereunder and (iii) all rights of
redemption, appraisal, valuation, stay, extension or moratorium now or hereafter
in force under any applicable Legal Requirements.  The Collateral Agent shall
not be liable for any incorrect or improper payment made pursuant to this
Article IX except to the extent resulting solely from the Collateral Agent’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.  To the maximum extent permitted by applicable Legal
Requirements, any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity or otherwise against such Pledgor and against any and all Persons
claiming or attempting to claim the Collateral so sold, optioned or realized
upon, or any part thereof, from, through or under such Pledgor.

 

(b)       To the maximum extent permitted by applicable Legal Requirements, each
Pledgor hereby waives demand, notice, protest, notice of acceptance of this
Agreement, notice of Credit Extensions, Collateral received or delivered or any
other action taken in reliance hereon and all other demands and notices of any
description.

 

(c)       To the maximum extent permitted by applicable Legal Requirements, the
Collateral Agent shall not be required to marshal any present or future
collateral security (including the Collateral) for, or other assurances of
payment of, the Secured Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order.  To
the maximum extent permitted by applicable Legal Requirements, each Pledgor
hereby agrees that it will not invoke any Legal Requirement relating to the
marshalling of collateral and hereby irrevocably waives the benefits of all such
Legal Requirements.

 

Section 9.4      Standards for Exercising Rights and Remedies.  (a)  To the
extent that applicable Legal Requirements impose duties on the Collateral Agent
to exercise remedies in a commercially reasonable manner following the
occurrence and during the continuation of an Event of Default, each Pledgor
acknowledges and agrees that, to the maximum extent permitted by applicable
Legal Requirements, it is not commercially unreasonable for the Collateral Agent
(i) to fail to incur expenses reasonably deemed significant by the Collateral
Agent to prepare Collateral for disposition or otherwise to fail to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or to fail to obtain consents for
Governmental Authorities or third parties for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors or other Persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (iv) to exercise collection remedies against account debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as any Pledgor, for expressions of interest
in acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the

 

 38 

 

 

auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim or modify disposition warranties, (xi) to purchase insurance or credit
enhancements to insure the Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the Collateral.  The
Pledgors acknowledge that the purpose of this Section 9.4 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would fulfill the Collateral Agent’s duties under the UCC or other Legal
Requirement of the State or any other relevant jurisdiction in the Collateral
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Collateral Agent shall not be deemed to fail to fulfill such
duties solely on account of not being indicated in this Section 9.4.  Without
limiting the foregoing, nothing contained in this Section 9.4 shall be construed
to grant any rights to any Pledgor or to impose any duties on the Collateral
Agent that would not have been granted or imposed by this Agreement or by
applicable Legal Requirements in the absence of this Section 9.4.

 

(a)       Each Pledgor recognizes that, by reason of certain prohibitions
contained in Legal Requirements, the Collateral Agent may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who meet the requirements of a Governmental Authority.  Each Pledgor
acknowledges that any such sales may be at prices and on terms less favorable to
the Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been made in a commercially reasonable
manner and that, except as may be required by applicable Legal Requirements, the
Collateral Agent shall have no obligation to engage in public sales.

 

(b)       Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state or foreign securities laws, the Collateral Agent may be
compelled, with respect to any sale or disposition of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to Persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof.  Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to the Collateral
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Securities Collateral or
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state or foreign securities laws, even if
such issuer would agree to do so.

 

(c)       If the Collateral Agent determines to exercise its right to sell any
or all of the Securities Collateral or Investment Property, upon written request
following the occurrence and during the continuation of an Event of Default, the
applicable Pledgor shall, and shall cause each

 

 39 

 

 

issuer of Securities Collateral and Investment Property that is controlled by a
Pledgor to be sold hereunder to, from time to time furnish to the Collateral
Agent all such information as the Collateral Agent may reasonably request in
order to determine the number and nature or interest, of securities or other
instruments included in the Securities Collateral or Investment Property which
may be sold by the Collateral Agent as exempt transactions under the Securities
Act and the rules of the Securities and Exchange Commission thereunder, as the
same are from time to time in effect.

 

(d)       Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.5 will cause irreparable injury to the Collateral
Agent and other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that the Collateral Agent and the other Secured Parties may seek to
specifically enforce each and every covenant contained in this Section 9.5
against such Pledgor, and, to the maximum extent permitted by applicable Legal
Requirements, such Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants.

 

Section 9.5      No Waiver; Cumulative Remedies.

 

(i)       No failure on the part of the Collateral Agent to exercise, no course
of dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Collateral Agent be required
to look first to, enforce or exhaust any other security, collateral or
guaranties.  The remedies herein provided are cumulative and are not exclusive
of any remedies provided by applicable Legal Requirements, in equity or
otherwise.

 

(ii)       In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case, the Pledgors, the
Collateral Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Collateral,
and all rights, remedies and powers of the Collateral Agent and the other
Secured Parties shall continue as if no such proceeding had been instituted.

 

Section 9.6      Certain Additional Actions Regarding Intellectual Property.  If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the Intellectual Property
Collateral that is Registered or such other documents as are necessary,
advisable or prudent to carry out the intent and purposes hereof.  

 

 40 

 

 

ARTICLE X



PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;
APPLICATION OF PROCEEDS

 

Section 10.1    Proceeds of Casualty Events and Collateral Dispositions.  The
Pledgors shall take all actions required by the Credit Agreement with respect to
any Net Cash Proceeds of any Casualty Event or from the sale or disposition of
any Collateral.

 

Section 10.2    Application of Proceeds.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, in accordance with
the Credit Agreement.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.1    Concerning Collateral Agent.

 

(i)       The Collateral Agent has been appointed as collateral agent pursuant
to the  Credit Agreement.  The actions of the Collateral Agent hereunder are
subject to the provisions of the Credit Agreement.  The Collateral Agent shall
have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral), in accordance with
this Agreement and the Credit Agreement.  Each Secured Party, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, it being understood and agreed by
such Secured Party that all rights and remedies hereunder may be exercised
solely by the Collateral Agent for the benefit of the Secured Parties in
accordance with the terms of this Agreement.  The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.  The Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Credit Agreement.  Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this
Agreement.  After any retiring Collateral Agent’s resignation, the provisions
hereof shall inure to its benefit as to any actions taken or omitted to be taken
by it under this Agreement while it was the Collateral Agent.

 

(ii)       Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession from time to time if such Collateral is accorded

 

 41 

 

 

treatment substantially equivalent to that which the Collateral Agent, in its
individual capacity, accords its own property consisting of similar instruments
or interests; provided that neither the Collateral Agent nor any of the other
Secured Parties nor any of their respective directors, officers, employees or
agents shall have responsibility for (x) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Securities Collateral, whether or not the Collateral Agent or
any other Secured Party has or is deemed to have knowledge of such matters
(y) failing to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so or (z) failing to take any necessary steps to
preserve rights against any Person with respect to any Collateral.

 

(iii)      The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

 

(iv)      If any item of Collateral also constitutes collateral granted to the
Collateral Agent under any other Loan Document to which the applicable Pledgor
is a party of any type, in the event of any conflict between the provisions
hereof and the provisions of such other Loan Document of any type in respect of
such collateral, the Collateral Agent, in its sole discretion, shall determine
which provisions shall control.

 

Section 11.2    Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact.  If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay Charges,
(iii) make repairs, (iv) discharge Liens or (v) pay or perform any obligations
of such Pledgor under any Collateral) or if any representation or warranty on
the part of any Pledgor contained herein shall be breached, the Collateral Agent
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; provided, however, that
the Collateral Agent shall in no event be bound to inquire into the validity of
any Charges, Lien, imposition or other obligation which such Pledgor fails to
pay or perform as and when required hereby and which such Pledgor does not
contest in accordance with the provisions of Section 4.14.  Any and all amounts
so expended by the Collateral Agent shall be paid by the Pledgors in accordance
with, and to the extent provided by, the provisions of Section 10.03 of the
Credit Agreement.  Neither the provisions of this Section 11.2 nor any action
taken by the Collateral Agent pursuant to the provisions of this Section 11.2
shall prevent any such failure to observe any covenant contained in this
Agreement nor any breach of representation or warranty from constituting an
Event of Default.  Each Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor, or otherwise, from time to time in the Collateral
Agent’s discretion to take any action and to execute any instrument consistent
with the terms of the Credit Agreement, this Agreement and the other Loan
Documents which the Collateral Agent may deem necessary, advisable or prudent to
accomplish the purposes hereof.  The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof.  Each Pledgor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.

 

 42 

 

 

Section 11.3    Continuing Security Interest; Assignment.  This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Pledgors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and the other Secured Parties and each of their
respective successors and permitted transferees and permitted assignees pursuant
to Section 10.04 of the Credit Agreement.  No other Persons (including any other
creditor of any Pledgor) shall have any interest herein or any right or benefit
with respect hereto.  Without limiting the generality of the foregoing
clause (ii), any Secured Party may assign or otherwise transfer any obligations
held by it secured by this Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Secured Party, herein or otherwise, subject however, to the provisions
of the Credit Agreement (including the restrictions on transfer contained in
Section 10.04 of the Credit Agreement).

 

Section 11.4    Termination; Release; Reinstatement.  Collateral shall be
released if and to the extent so provided in Section 9.14(c) of the Credit
Agreement.  Each Pledgor agrees that, if any payment made by any Loan Party or
other Person and applied to the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any Collateral are required to be returned by any Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Pledgor,
in each case, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made.  If, prior to any of
the foregoing, any Lien or other Collateral securing such Pledgor’s liability
hereunder shall have been released or terminated by virtue of the foregoing,
such Lien, other Collateral or provision shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Pledgor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

 

Section 11.5    Modification in Writing.  No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement, no notice to or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in similar or other
circumstances.

 

Section 11.6    Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of Borrower
set forth in the Credit Agreement and as to the Collateral Agent, addressed to
it at the address set forth in the Credit Agreement, or in each case at such
other

 

 43 

 

 

address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 11.6.

 

Section 11.7    Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.

 

(a)       THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, EXCEPT
TO THE EXTENT THAT THE UCC PROVIDES THAT PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK, IN
WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH RESPECT TO THE
PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH RESPECT TO, SUCH
PARTICULAR COLLATERAL.

 

(b)       EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY APPLICABLE LEGAL REQUIREMENTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN
OR IN ANY OTHER LOAN DOCUMENT, NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR OTHERWISE SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT, ANY
OTHER AGENT, ANY LENDER OR OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)       EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.7(b).  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST

 

 44 

 

 

EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)       EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE TRANSMISSION
OR ELECTRONIC MEANS AND DISREGARDING ANY PERSON TO WHOM SUCH NOTICE SI REQUIRED
TO BE COPIED) IN SECTION 11.6.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.

 

(e)       EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE TRANSACTIONS OR THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.7.

 

Section 11.8    Severability of Provisions.  Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 11.9    Execution in Counterparts.  This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic means shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 11.10  Business Days.  In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

 

 45 

 

 

Section 11.11  Waiver of Stay.  To the extent permitted by Applicable Law, each
Pledgor covenants that in the event that such Pledgor or any property or assets
of such Pledgor shall hereafter become the subject of a voluntary or involuntary
proceeding under the Bankruptcy Code or such Pledgor shall otherwise be a party
to any federal, state or foreign bankruptcy, insolvency, moratorium or similar
proceeding to which the provisions relating to the automatic stay under Section
362 of the Bankruptcy Code or any similar provision in any such Legal
Requirement is applicable, then, in any such case, whether or not the Collateral
Agent has commenced foreclosure proceedings under this Agreement, such Pledgor
shall not, and each Pledgor hereby expressly waives its right to (to the extent
it may lawfully do so) at any time insist upon, plead or in any whatsoever,
claim or take the benefit or advantage of any such automatic stay or such
similar provision as it relates to the exercise of any of the rights and
remedies (including any foreclosure proceedings) available to the Collateral
Agent as provided in this Agreement, in any other Security Document or any other
document evidencing the Secured Obligations.  Each Pledgor further covenants
that it will not hinder, delay or impede the execution of any power granted
herein to the Collateral Agent, but will suffer and permit the execution of
every such power as though no law relating to any stay or similar provision had
been enacted.

 

Section 11.12  No Credit for Payment of Taxes or Imposition.  No Pledgor shall
be entitled to any credit against the principal, premium, if any, or interest
payable under the Credit Agreement, and such Pledgor shall not be entitled to
any credit against any other sums which may become payable under the terms
thereof or hereof, by reason of the payment of any Tax on the Collateral or any
part thereof.

 

Section 11.13  No Claims Against Collateral Agent.  Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Collateral Agent in respect thereof or any
claim that any Lien based on the performance of such labor or services or the
furnishing of any such materials or other property is prior to the Lien hereof.

 

Section 11.14  No Release.  Nothing set forth in this Agreement shall relieve
any Pledgor from the performance of any term, covenant, condition or agreement
on such Pledgor’s part to be performed or observed under or in respect of any of
the Collateral or from any liability to any Person under or in respect of any of
the Collateral or shall impose any obligation on the Collateral Agent or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Collateral Agent or any other Secured Party for any act or
omission on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Collateral or made in connection herewith or therewith.  The
obligations of each Pledgor contained in this Section 11.14 shall survive the
termination and release of the Liens hereunder and the discharge of such
Pledgor’s other obligations under this Agreement, the Credit Agreement and the
other Loan Documents.

 

 46 

 

 

Section 11.15  Overdue Amounts.  Until paid, all amounts due and payable under
this Agreement shall constitute Secured Obligations and shall bear interest,
whether before or after judgment, at the Default Rate.

 

Section 11.16  Obligations Absolute.  All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

 

(i)       any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Pledgor;

 

(ii)       any lack of validity or enforceability of any Loan Document, or any
other agreement or instrument relating thereto against any Pledgor;

 

(iii)       any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;

 

(iv)       any pledge, exchange, release or non-perfection or loss of priority
of any other collateral, or any release or amendment or waiver of or consent to
any departure from any guarantee, for all or any of the Secured Obligations;

 

(v)       any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, or any Loan Document; or

 

(vi)       any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 47 

 

 

IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have caused this
Security Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

 

  INTERNAP CORPORATION, as Pledgor       By     Name:     Title:        
UBERSMITH, INC., as Pledgor       By     Name:     Title:         INTERNAP
CONNECTIVITY LLC, as Pledgor       By     Name:     Title:  

 

[Signature Page to Security Agreement]

 

 

 

 

  JEFFERIES FINANCE LLC, as Collateral Agent       By     Name:     Title:  

 

[Signature Page to Security Agreement]

 

 

 

 

SCHEDULE 1

 

Filings, Registrations and Recordings

 

1.      With respect to each Pledgor, the filing of a UCC-1 financing statement
in the Office of the Secretary of State of the State of Delaware.

 

2.       With respect to Borrower, the filing of a Patent Security Agreement
filed with the United States Patent and Trademark Office.

 

3.       With respect to Borrower and Ubersmith, Inc., the filing of a Trademark
Security Agreement filed with the United States Patent and Trademark Office.

 

 





 

Schedule 1 to Security Agreement 

 

 

EXHIBIT 1

[Form of]

 

ISSUER’S ACKNOWLEDGMENT

 

The undersigned hereby (i) acknowledges receipt of a copy of that certain
Security Agreement dated as of April 6, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), made by Internap
Corporation, a Delaware corporation (the “Borrower”), the Guarantors party
thereto and Jefferies Finance LLC, in its capacity as collateral agent pursuant
to the Credit Agreement, as pledgee, assignee and secured party (in such
capacities and together with any successors, the “Collateral Agent”),
(ii) agrees promptly to note on its books the security interests granted to the
Collateral Agent and confirmed under the Security Agreement, (iii) agrees that
it will comply with all instructions of the Collateral Agent or its nominee with
respect to the applicable Securities Collateral without further consent by the
applicable Pledgor, (iv) agrees not to take any action to have any of the
applicable Securities Collateral issued by it treated as Securities under
Article 8 of the UCC without the Collateral Agent’s prior written consent, (v)
agrees that the “issuer’s jurisdiction” (as defined in Section 8-110 of the UCC)
is the State of New York, U.S.A., (vi) agrees promptly to notify the Collateral
Agent upon obtaining knowledge of any interest (other than a Permitted Lien) in
favor of any Person in the applicable Securities Collateral that is adverse to
the interest of the Collateral Agent therein and (vii) waives any right or
requirement at any time hereafter to receive a copy of the Security Agreement in
connection with the registration of any Securities Collateral thereunder in the
name of the Collateral Agent or its nominee or the exercise of voting rights by
the Collateral Agent or its nominee.

 

  [___________________]         By:       Name:     Title:

 

Issuer’s Acknowledgment 

 

 

EXHIBIT 2

[Form of]

 

SECURITIES PLEDGE AMENDMENT

 

This Security Pledge Amendment, dated as of ________________, ______ (the
“Pledge Amendment”) is delivered pursuant to Section 5.1 of that certain
Security Agreement dated as of April 6, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), made by Internap
Corporation, a Delaware corporation (the “Borrower”), the Guarantors party
thereto and Jefferies Finance LLC, in its capacity as collateral agent pursuant
to the Credit Agreement, as pledgee, assignee and secured party (in such
capacities and together with any successors, the “Collateral Agent”),.  The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Security Agreement and that the Pledged Securities and/or Intercompany Notes
listed on this Pledge Amendment shall be deemed to be and shall become part of
the Collateral and shall secure all Secured Obligations.

 

  [___________________]         By:       Name:     Title:

 

AGREED TO AND ACCEPTED:   JEFFERIES FINANCE LLC, as Collateral Agent

 

By:       Name:     Title:  

 

Securities Pledge Amendment Page 1 of 2 

 

 

PLEDGED SECURITIES

 

ISSUER

 

CLASS OF
STOCK OR
INTERESTS

 

PAR
VALUE

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES
OR
INTERESTS

 

PERCENTAGE
OF
ALL ISSUED
CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER

                                                                               
                                                                               
                                             

 

INTERCOMPANY NOTES

 

ISSUER

 

PRINCIPAL
AMOUNT

 

DATE OF
ISSUANCE

 

INTEREST RATE

 

MATURITY
DATE

                                                                               
                                                                               
                   

 

Securities Pledge Amendment Page 2 of 2 

 

 

EXHIBIT 3

[Form of]

 

JOINDER AGREEMENT

 

[Name of New Pledgor]
[Address of New Pledgor]

 

[Date]

 

________________________

 

________________________

 

________________________

 

________________________

 

Ladies and Gentlemen:

 

Reference is made to that certain Security Agreement dated as of April 6, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement;” capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement), made by Internap Corporation, a Delaware corporation (the
“Borrower”), the Guarantors party thereto and Jefferies Finance LLC, in its
capacity as collateral agent pursuant to the Credit Agreement, as pledgee,
assignee and secured party (in such capacities and together with any successors,
the “Collateral Agent”).

 

This joinder agreement supplements the Security Agreement and is delivered by
the undersigned, [________________] (the “New Pledgor”), pursuant to Section 3.5
of the Security Agreement.  The New Pledgor hereby agrees to be bound as a
Guarantor and as a Pledgor by all of the terms, covenants and conditions set
forth in the Security Agreement to the same extent that it would have been bound
if it had been a signatory to the Security Agreement on the execution date of
the Security Agreement.  The New Pledgor also hereby agrees to be bound as a
party by all of the terms, covenants and conditions applicable to it set forth
in the Credit Agreement and the other Loan Documents to the same extent that it
would have been bound if it had been a signatory to the Credit Agreement and the
other Loan Documents on the execution date or dates of the Credit Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, the
New Pledgor hereby grants and pledges to the Collateral Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral and expressly assumes all obligations
and liabilities of a Guarantor under the Credit Agreement and the other Loan
Documents and a Pledgor under the Security Agreement and the other Loan
Documents.  The New Pledgor hereby makes each of the representations and
warranties and agrees to each of the

 

Joinder Agreement Page 1 of 3.

 

 

covenants applicable to (i) the Pledgors contained in the Security Agreement and
the other Loan Documents and (ii) the Guarantors under the Credit Agreement and
the other Loan Documents.

 

 

Annexed hereto are (i) a supplement to the Perfection Certificate and (ii)
supplements to each of the Schedules to the Security Agreement and the Credit
Agreement, as applicable, with respect to the New Pledgor.  Such supplements
shall be deemed to be part of the Security Agreement or the Credit Agreement, as
applicable.

 

This joinder agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this joinder agreement by facsimile transmission or other electronic means shall
be as effective as delivery of a manually executed counterpart of this joinder
agreement.

 

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of this page intentionally left blank]

 

Joinder Agreement Page 2 of 3.

 

 

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

  [NEW PLEDGOR]         By:       Name:       Title::  

 

AGREED TO AND ACCEPTED:   JEFFERIES FINANCE LLC, as Collateral Agent

 

By:       Name:       Title:    

 

[Schedules to be attached]

 

Joinder Agreement Page 3 of 3.

 

 

EXHIBIT 4

[Form of]

 

Copyright Security Agreement

 

This Copyright Security Agreement (this “Copyright Security Agreement”), dated
as of [_________________], by Internap Corporation, a Delaware corporation (the
“Borrower”) and each person listed on Schedule 1 hereto (collectively, the
“Guarantors,” together with Borrower, the “Pledgors”), in favor of Jefferies
Finance LLC, in its capacity as Collateral Agent pursuant to the Credit
Agreement dated as of April 6, 2017 (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

Whereas, Pledgors are party to a Security Agreement dated as of the date
hereof  (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Pledgors are required to execute and deliver this
Copyright Security Agreement.

 

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the ratable benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:

 

SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 2.  Grant of Security Interest in Copyright Collateral.  As collateral
security for the prompt and complete payment and performance in full of all the
Secured Obligations, each Pledgor hereby pledges, hypothecates and grants to the
Collateral Agent for the benefit of the Secured Parties a Lien on and security
interest in and to all of the right, title and interest of such Pledgor in, to
and under the following Collateral of such Pledgor (collectively, the “Copyright
Collateral”):

 

(a)       the Copyrights of such Pledgor listed on Schedule 21 attached hereto;
and

 

(b)       all Proceeds of any and all of the foregoing.

 

SECTION 3.  Security Agreement.  The lien and security interest granted pursuant
to this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the lien on and security interest in the
Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Copyright Security Agreement is

 

 



1List the Copyrights identified in the Perfection Certificate.

 

Copyright Security Agreement Page 1 of 2

 

 

deemed to be inconsistent with or in conflict with the Security Agreement, the
provisions of the Security Agreement shall control unless the Collateral Agent
shall determine otherwise.

 

SECTION 4.  Termination.  Upon the full payment and performance of the Secured
Obligations, upon written request of Borrower, the Collateral Agent shall
execute, acknowledge, and deliver to the applicable Pledgor an instrument in
writing in recordable form releasing the collateral pledge, grant, assignment,
lien and security interest in the Copyrights under this Copyright Security
Agreement.

 

SECTION 5.  Recordation.  Each Pledgor authorizes and requests that the Register
of Copyrights and any other applicable government officer record this Copyright
Security Agreement.

 

SECTION 6.  Execution in Counterparts.  This Copyright Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Copyright
Security Agreement by facsimile transmission or other electronic transmission
shall be as effective as delivery of a manually executed counterpart of this
Copyright Security Agreement.

 

SECTION 7.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT PERFECTION OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COPYRIGHT COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH
RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH
RESPECT TO, SUCH PARTICULAR COPYRIGHT COLLATERAL.

 

[Signature Page Follows]

 

Copyright Security Agreement Page 2 of 2

 

 

In Witness Whereof, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

  [PLEDGORS] 2

 

  By:       Name:     Title:

 

Accepted and Agreed:   JEFFERIES FINANCE LLC, as Collateral Agent

 

By:       Name:     Title:  

 

 



2This agreement needs to be executed only by any Pledgor that owns Copyright
Collateral.

 

Copyright Security Agreement Page 3 of 2

 

 

SCHEDULE 1
to

COPYRIGHT SECURITY AGREEMENT

 

PLEDGORS

 

NAME ADDRESS                                

 

Schedule 1 to Copyright Security Agreement 

 

 

SCHEDULE 2
to

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

 

Copyright Registrations:

 

PLEDGOR
OWNER TITLE
OF
WORK COUNTRY TITLE REG.
NO. APPLICATION
NO. FILING
DATE

ISSUE

DATE

               

 

Copyright Applications:

 

PLEDGOR
OWNER TITLE
OF
WORK COUNTRY TITLE APPLICATION
NO. FILING
DATE            

 

Schedule 2 to Copyright Security Agreement 

 

 

EXHIBIT 5

[Form of]

 

Patent Security Agreement

 

This Patent Security Agreement (this “Patent Security Agreement”), dated as of
[_________________], by Internap Corporation, a Delaware corporation (the
“Borrower”) and each person listed on Schedule 1 hereto (collectively, the
“Guarantors,” together with Borrower, the “Pledgors”), in favor of Jefferies
Finance LLC, in its capacity as Collateral Agent pursuant to the Credit
Agreement dated as of April 6, 2017 (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

Whereas, the Pledgors are party to a Security Agreement dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Pledgors are required to execute and deliver this
Patent Security Agreement.

 

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the ratable benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:

 

SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 2.  Grant of Security Interest in Patent Collateral.  As collateral
security for the prompt and complete payment and performance in full of all the
Secured Obligations, each Pledgor hereby pledges, hypothecates and grants to the
Collateral Agent for the benefit of the Secured Parties a Lien on and security
interest in and to all of the right, title and interest of such Pledgor in, to
and under the following Collateral of such Pledgor (collectively, the “Patent
Collateral”):

 

(a)       Patents of such Pledgor listed on Schedule 21 attached hereto; and

 

(b)       all Proceeds of any and all of the foregoing.

 

SECTION 3.  Security Agreement.  The lien and security interest granted pursuant
to this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the lien and security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Patent Security Agreement is deemed to be

 

 



1List the Patents identified in the Perfection Certificate.

 

Patent Security Agreement Page 1 of 2

 

 

inconsistent with or in conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Collateral Agent shall otherwise
determine.

 

 

SECTION 4.  Termination.  Upon the full payment and performance of the Secured
Obligations, upon written request of Borrower, the Collateral Agent shall
execute, acknowledge, and deliver to the applicable Pledgor an instrument in
writing in recordable form releasing the collateral pledge, grant, assignment,
lien and security interest in the Patents under this Patent Security Agreement.

 

SECTION 5.  Recordation.  Each Pledgor authorizes and requests that the
Commissioner of Patents and any other applicable government officer record this
Patent Security Agreement.

 

SECTION 6.  Execution in Counterparts.  This Patent Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Patent
Security Agreement by facsimile transmission or other electronic transmission
shall be as effective as delivery of a manually executed counterpart of this
Patent Security Agreement.

 

SECTION 7.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT PERFECTION OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
PATENT COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH
RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH
RESPECT TO, SUCH PARTICULAR PATENT COLLATERAL.

 

[Signature Page Follows]

 

Patent Security Agreement Page 2 of 2

 

 

In Witness Whereof, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

 

  [PLEDGORS] 1

 

  By:       Name:     Title:

 

Accepted and Agreed:

 

JEFFERIES FINANCE LLC,
as Collateral Agent

 

By:       Name:     Title:  

 

 



1This agreement needs to be executed only by any Pledgor that owns Patent
Collateral.

 

Patent Security Agreement Page 1 of 2

 

 

SCHEDULE 1
to
PATENT SECURITY AGREEMENT

 

PLEDGORS

 

NAME ADDRESS                                

 

Schedule 1 to Patent Security Agreement

 

 

SCHEDULE 2
to
PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Patents:

 

PLEDGOR
OWNER TITLE COUNTRY PATENT
NO. APPLICATION
NO. FILING
DATE ISSUE
DATE              

 

Patent Applications:

 

PLEDGOR
OWNER TITLE COUNTRY APPLICATION
NO. FILING
DATE          

 

Schedule 2 to Patent Security Agreement

 

 

EXHIBIT 6

 

[Form of]

 

Trademark Security Agreement

 

This Trademark Security Agreement (this “Trademark Security Agreement”), dated
as of [_________________], by Internap Corporation, a Delaware corporation (the
“Borrower”) and each person listed on Schedule 1 hereto (collectively, the
“Guarantors,” together with Borrower, the “Pledgors”), in favor of Jefferies
Finance LLC, in its capacity as Collateral Agent pursuant to the Credit
Agreement dated as of April 6, 2017 (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

Whereas, the Pledgors are party to a Security Agreement dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Pledgors are required to execute and deliver this
Trademark Security Agreement.

 

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the ratable benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:

 

SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 2.  Grant of Security Interest in Trademark Collateral.  As collateral
security for the prompt and complete payment and performance in full of all the
Secured Obligations, each Pledgor hereby pledges, hypothecates and grants to the
Collateral Agent for the benefit of the Secured Parties a Lien on and security
interest in and to all of the right, title and interest of such Pledgor in, to
and under the following Collateral of such Pledgor (collectively, the “Trademark
Collateral”):

 

(a)       Trademarks of such Pledgor listed on Schedule 21 attached hereto
(provided that no security interest shall be granted in intent-to-use trademark
or service mark applications);

 

(b)       all goodwill associated with such Trademarks; and

 

(c)       all Proceeds of any and all of the foregoing.

 

SECTION 3.  Security Agreement.  The lien and security interest granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the lien on and security

 

 



1List the Trademarks identified in the Perfection Certificate.

 

Trademark Security Agreement Page 1 of 3

 

 

interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Trademark Security Agreement is deemed to be
inconsistent with or in conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Collateral Agent shall otherwise
determine.

 

SECTION 4.  Termination.  Upon the full payment and performance of the Secured
Obligations, upon written request of Borrower, the Collateral Agent shall
execute, acknowledge, and deliver to the applicable Pledgor an instrument in
writing in recordable form releasing the collateral pledge, grant, assignment,
lien and security interest in the Trademarks under this Trademark Security
Agreement.

 

SECTION 5.  Recordation.  Each Pledgor authorizes and requests that the
Commissioner of Trademarks and any other applicable government officer record
this Trademark Security Agreement.

 

SECTION 6.  Execution in Counterparts.  This Trademark Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Trademark
Security Agreement by facsimile transmission or other electronic transmission
shall be as effective as delivery of a manually executed counterpart of this
Trademark Security Agreement.

 

SECTION 7.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT PERFECTION OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
TRADEMARK COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH
RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH
RESPECT TO, SUCH PARTICULAR TRADEMARK COLLATERAL.

 

[Signature Page Follows]

 

Trademark Security Agreement Page 2 of 3

 

 

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

  [PLEDGORS] 2

 

  By:       Name:     Title:

 

Accepted and Agreed:   JEFFERIES FINANCE LLC, as Collateral Agent

 

By:       Name:     Title:  

 

 



2This agreement needs to be executed only by any Pledgor that owns Trademark
Collateral.

 

Trademark Security Agreement Page 3 of 3

 

 

SCHEDULE 1
to

TRADEMARK SECURITY AGREEMENT

 

PLEDGORS

 

NAME ADDRESS                                

 

Schedule 1 to Trademark Security Agreement 

 

 

SCHEDULE 2
to

TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

Trademark Registrations:

 

PLEDGOR
OWNER MARK COUNTRY REG.
NO. APPLICATION
NO. FILING
DATE ISSUE
DATE              

 

Schedule 2 to Trademark Security Agreement 



 